  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 1 of Filed
                                                            58 - inPage ID # 8
                                                                    Dakota District Court
                                                                           *** EFILED ***
                                                                  Case Number: D70CI200000278
                                                                    Transaction ID: 0012319152
                                                             Filing Date: 12/15/2020 02:35:01 PM CST
           IN THE DISTRICT COURT OF DAKOTA COUNTY, NEBRASKA

SOUTH SIOUX CITY, NEBRASKA,                         CASE NO.: __________

             Plaintiff,

             v.

BIG OX ENERGY-SIOUXLAND, LLC, BIG                          COMPLAINT
OX ENERGY, INC., 2014 ACQUISITIONS
10 LLC, WELLS FARGO TRUST
COMPANY, N.A., FEDERATED MUTUAL
INSURANCE COMPANY, FEDERATED
LIFE INSURANCE COMPANY,
FEDERATED SERVICE INSURANCE
COMPANY, ASSURITY LIFE
INSURANCE COMPANY, CATHOLIC
ORDER OF FORESTERS, NASSAU LIFE
INSURANCE COMPANY, and PHL
VARIABLE LIFE INSURANCE
COMPANY,

             Defendants.


      Plaintiff, South Sioux City, Nebraska, brings its complaint against Defendants,

Big Ox Energy-Siouxland, LLC, Big Ox Energy, Inc., 2014 Acquisitions 10 LLC, Wells

Fargo Trust Company, N.A., Federated Mutual Insurance Company, Federated Life

Insurance Company, Federated Service Insurance Company, Assurity Life Insurance

Company, Catholic Order of Foresters, Nassau Life Insurance Company, and PHL

Variable Life Insurance, and states as follows:

                             PRELIMINARY STATEMENT

      The City brings its complaint for misrepresentation, breach of contract, and

declaratory judgment to address the many issues that arise from the refusal of Big Ox

Energy-Siouxland, LLC’s and Big Ox Energy, Inc. to accept the City’s wastewater at

their facility in South Sioux City, Nebraska. These defendants contractually agreed to




                                                                          EXHIBIT B
   8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 2 of 58 - Page ID # 9




accept the City’s wastewater but have failed to operate their waste-to-energy

wastewater treatment facility in compliance with their permit or environmental laws and

eventually shut the facility down. Despite the City not being able to send its wastewater

to the Big Ox facility, Wells Fargo and the various insurance companies/lenders that

Wells Fargo claims to represent still demand that the City make payments as if the

facility was still operating, even though the City must now send its untreated wastewater

to another third party. The position of the defendants is inequitable, unreasonable, and

unenforceable. Accordingly, the City seeks to rescind the arrangement and,

alternatively, the Court’s intervention to require Big Ox Energy-Siouxland, LLC and Big

Ox Energy, Inc. to perform their obligations and accept the City’s wastewater and to

determine, among other things, that the City is not required to make payments to the

facility’s operator, Wells Fargo, the facility’s lenders, or any other party for time periods

during which the City cannot send its wastewater to that facility.

                                         PARTIES

       1.      Plaintiff South Sioux City, Nebraska is a Nebraska municipality classified

as a city of the first class.

       2.      Defendant Big Ox Energy-Siouxland, LLC is a Wisconsin limited liability

company with its principal place of business in Denmark, Wisconsin.

       3.      Defendant Big Ox Energy, Inc. is a Delaware corporation with its principal

place of business in Denmark, Wisconsin.

       4.      Defendant 2014 Acquisitions 10 LLC is a Delaware limited liability

company with its principal place of business in Nashua, New Hampshire.




                                             2
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 3 of 58 - Page ID # 10




       5.     Defendant Wells Fargo Trust Company, N.A. f/k/a Wells Fargo Bank

Northwest, N.A. (“Wells Fargo”) is a national banking association with its principal place

of business in Ogden, Utah.

       6.     Defendant Federated Mutual Insurance Company is a Minnesota

insurance company with a principal place of business in Owatonna, Minnesota.

       7.     Defendant Federated Life Insurance Company is a Minnesota insurance

company with a principal place of business in Owatonna, Minnesota.

       8.     Defendant Federated Service Insurance Company is a Minnesota

insurance company with a principal place of business in Owatonna, Minnesota.

       9.     Defendant Assurity Life Insurance Company is a Nebraska insurance

company with a principal place of business in Lincoln, Nebraska.

       10.    Defendant Catholic Order of Foresters is a fraternal benefit society

chartered in Illinois with a principal place of business in Naperville, Illinois.

       11.    Defendant Nassau Life Insurance Company f/k/a Phoenix Life Insurance

Company is a New York insurance company with a principal place of business in

Hartford, Connecticut.

       12.    Defendant PHL Variable Life Insurance Company is a Connecticut

insurance company with a principal place of business in Hartford, Connecticut.

                               JURISDICTION AND VENUE

       13.    The Court has jurisdiction over this matter pursuant to Neb. Rev. Stat. §§

16-727, 25-21,149, and 24-302.

       14.    Venue is proper in this Court pursuant to Neb. Rev. Stat. § 25-403.01.




                                               3
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 4 of 58 - Page ID # 11




                                                FACTS

    I. The Big Ox Operators and Other Entities Agreed to Construct a Wastewater
       Treatment Facility and Accept the City’s Wastewater.

        15.     In about 2012, the City was approached by representatives of Big Ox

Energy 1 with a proposal to construct a facility in South Sioux City, Nebraska that would

process the City’s wastewater and biomass and generate natural gas through anaerobic

processes (the “Facility”).

        16.     At the time, the City was open to Big Ox’s proposal, which Big Ox claimed

would reduce the cost to treat the City’s wastewater.

        17.     The Big Ox Operators represented that they would be able to meet the

City’s needs and it would be able to do so with a facility that acted as a renewable

energy source.

        18.     The City believed that the Facility would meet the City’s need to dispose of

wastewater and biomass generated in the City, and that the Facility would also provide

a source of renewable energy.

        19.     Based on representations of the Big Ox Operators that they had sufficient

experience, expertise, and resources to construct, operate, and maintain the Facility,

the City entered into a contract with Big Ox Energy, Inc., and 2014 Acquisitions 10 LLC

(the “Tipping Agreement”).

        20.     The effective date of the Tipping Agreement was March 24, 2014.

        21.     At the request of Big Ox Energy, and before the Facility was constructed

and the Big Ox Operators began operation of the Facility, Big Ox Energy Inc., 2014


1 The City understands that Defendants Big Ox Energy, Inc. and Big Ox Energy-Siouxland, LLC are, or at

the time were, related entities and that the same representatives acted on behalf of all entities under the
business name Big Ox Energy. For the sake of clarity, they are collectively referred to as the “Big Ox
Operators.”

                                                    4
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 5 of 58 - Page ID # 12




Acquisitions 10 LLC, and the City agreed to an Amended and Restated Tipping

Agreement dated September 22, 2014.

   II. The Terms of the Amended and Restated Tipping Agreement

       22.    Big Ox Energy, Inc., agreed, as Operator of the Facility, that it would

accept the City’s wastewater once the Facility opened.

       23.    Big Ox Energy, Inc. represented and warranted that it was able to perform

all of its obligations under the Amended and Restated Tipping Agreement.

       24.    Big Ox Energy, Inc. agreed that it would operate the Facility in accordance

with “all applicable Laws including applicable Laws of the U.S. Environmental Protection

Agency, Nebraska Division [sic] of Environmental Quality and the Iowa Department of

Natural Resources.”

       25.    The City agreed that it would construct interconnection and transmission

facilities that would bring the City’s wastewater to the Facility.

       26.    The City agreed that it would pay Big Ox Energy, Inc. in exchange for Big

Ox Energy, Inc. accepting the City’s wastewater at the Facility.

       27.    The Amended and Restated Tipping Agreement recognizes that other

parties had an interest in the Facility, and in performance of the Amended and Restated

Tipping Agreement.

       28.    First, the Amended and Restated Tipping Agreement specifically defines

and refers throughout to “Lenders” that are “lenders, noteholders, bondholders, and

each other party which has provided financing, credit, indebtedness or a commitment

therefor pursuant to any Financing Agreement.”

       29.    Defendants Federated Mutual Insurance Company Federated Life

Insurance Company, Federated Service Insurance Company, Assurity Life Insurance

                                              5
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 6 of 58 - Page ID # 13




Company, Catholic Order of Foresters, Nassau Life Insurance Company f/k/a Phoenix

Life Insurance Company, and PHL Variable Life Insurance Company (collectively

“Lenders”) are “Lenders” as defined in the Amended and Restated Tipping Agreement.

      30.    Second, the Amended and Restated Tipping Agreement specifically

defines and refers to a “Lender Agent” that may be an administrative agent that acts on

behalf of the Lenders.

      31.    Defendant Wells Fargo is the “Lender Agent” as defined in the Amended

and Restated Tipping Agreement.

      32.    Third, the Amended and Restated Tipping Agreement: (1) requires

Lenders’ consent before Big Ox Energy, Inc. could terminate the agreement; (2)

requires that the Lender Agent and Lenders receive default notices; (3) requires

Lenders’ consent before the City can replace Big Ox Energy, Inc. as Operator of the

Facility; (4) allows Lenders to cure Big Ox Energy’s defaults; and (5) recognizes “[t]his

Agreement is intended solely for the benefit of the Parties hereto … except for rights

expressly granted to Lenders” and “this Agreement shall not confer any right of suit or

action whatsoever on any Person not a Party except for the rights granted to the

Lenders.”

   III. Big Ox Energy Assigns Rights to Lenders and Wells Fargo

      33.    After the City, Big Ox Energy, Inc., and 2014 Acquisitions 10 LLC entered

into the Amended and Restated Tipping Agreement, those parties, along with Big Ox

Energy-Siouxland, LLC and Wells Fargo entered in a Consent to Assignment and

Agreement (the “Consent to Assignment”) dated February 10, 2015.




                                           6
    8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 7 of 58 - Page ID # 14




        34.    Like the Amended and Restated Tipping Agreement, the Consent to

Assignment refers to and gives rights to the Lenders, this time referring to them as

“Purchasers.”

        35.    For example, Section 6.9 of the Consent to Assignment states that “This

Consent shall be for the sole benefit of the parties hereto and the Purchasers….”

     IV. The Big Ox Operators Breach the Amended and Restated Tipping
         Agreement and Abandon the Facility.

        36.    The Facility opened in September 2016 and the Big Ox Operators began

performing under the Amended and Restated Tipping Agreement by accepting the

City’s wastewater.

        37.    However, issues began to arise at the Facility almost immediately.

        38.    In October 2016, the Big Ox Operators stopped accepting certain

wastewater after they received complaints from neighboring property owners about

odors generated by the Facility.

        39.    In December 2016, a Big Ox Operator employee drilled a hole in one of

the Facility’s anaerobic digesters, causing injury to the employee and causing a release

of biogas, methane, and/or hydrogen sulfide.

        40.    In early 2017, Big Ox Operator representatives refused to allow

environmental inspectors access to the Facility to perform inspections.

        41.    When inspectors eventually obtained access to the Facility, they observed

numerous violations, which led to the entry of a Consent Agreement between Big Ox

Energy Siouxland, LLC2 and the U.S. Environmental Protection Agency.



2The Amended and Restated Tipping Agreement defines Big Ox Energy, Inc. as the Operator, but the
Consent to Assignment defines Big Ox Energy Siouxland, LLC as the Operator. As such, it is unclear
which of these entities was actually performing duties as Operator during the relevant times.

                                                7
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 8 of 58 - Page ID # 15




       42.    That Consent Agreement alleged that Big Ox Energy Siouxland, LLC

violated provisions of the Clean Air Act and required Big Ox Energy Siouxland, LLC to

pay a monetary fine.

       43.    In addition to this Consent Agreement, Big Ox Energy Siouxland, LLC also

entered into Consent Orders with the Nebraska Department of Environmental Quality

(“NDEQ”) (now Nebraska Department of Environment and Energy) on June 23, 2017

and July 30, 2018.

       44.    The EPA also issued five Notices of Violation (“NOV”) to Big Ox Energy

Siouxland, LLC in 2018 and 2019.

       45.    The EPA issued additional notices and warnings to Big Ox Energy

Siouxland, LLC in 2017, 2018, and 2019, as did the City of Sioux City, Iowa, which

received wastewater that Big Ox Energy Siouxland, LLC should have properly treated.

       46.    NDEQ found that Big Ox Energy Siouxland, LLC violated its permits on at

least thirty-three (33) different occasions throughout 2017, 2018, and 2019.

       47.     Big Ox Energy Siouxland, LLC was unwilling or unable to cure these

numerous violations and operate the Facility in accordance with its permit and

applicable state and federal law.

       48.    Big Ox Energy Siouxland, LLC stopped operating the Facility in early

2019, has not operated the Facility since then, and upon information and belief, has not

maintained the Facility in an operational condition.

       49.    Since early 2019, the City has been unable to send its wastewater to the

Facility as it bargained for in the Amended and Restated Tipping Agreement, which has

increased wastewater treatment processing costs for the City’s customers and led to the




                                             8
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 9 of 58 - Page ID # 16




City providing the Big Ox Operators notice of default under the Amended and Restated

Tipping Agreement in early 2019.

       50.    Finally, in January 2020, the Nebraska Department of Environment and

Energy revoked Big Ox Energy Siouxland, LLC’s permits, meaning that Big Ox Energy

Siouxland, LLC has lost its legal authority to operate the Facility.

       51.    To the City’s knowledge, neither Big Ox Energy Siouxland, LLC, nor any

of the Big Ox Operators have made any attempt to correct the numerous conditions that

caused the Facility to violate its permit or have they taken any steps to have permits for

the Facility restored.

       52.    To the City’s knowledge, neither Wells Fargo nor the Lenders have made

any attempt to correct the numerous conditions that caused the Facility to violate its

permit or have they taken any steps to have permits for the Facility restored.

       53.    To the City’s knowledge, neither Wells Fargo nor the Lenders have made

any attempt to force any of the Big Ox Operators to clean up the Facility, restore the

permits, or resume operations of the Facility.

       54.    The City believes that Big Ox Energy Siouxland LLC and Big Ox Energy,

Inc. have effectively abandoned the Facility and are willfully disregarding their

obligations under the Amended and Restated Tipping Agreement.

   V. Wells Fargo Seeks Payments Under the Amended and Restated Tipping
      Agreement Even Though the Facility is Not Operating.

       55.    On July 15, 2020, more than a year after the Big Ox Operators stopped

accepting the City’s wastewater, Wells Fargo, purportedly acting on behalf of the

Lenders, sent a notice of claim to the City Clerk demanding more than $3 million in




                                              9
 8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 10 of 58 - Page ID # 17




payments that Wells Fargo claimed the City owed under the Amended and Restated

Tipping Agreement and the Consent to Assignment.

       56.    Wells Fargo’s July 15, 2020 notice of claim stated that the claim was being

submitted pursuant to Neb. Rev. Stat. § 16-726.

       57.    The City Council placed Wells Fargo’s claim on its October 12, 2020

council meeting agenda and allowed Wells Fargo to present evidence at that meeting.

       58.    After considering Wells Fargo’s claim, the City Council issued a written

decision denying Wells Fargo’s claim on October 26, 2020 (the “Decision”). A copy of

that decision is attached as Exhibit A.

       59.    The Decision states that the City denied part of Wells Fargo’s claim

because most of Wells Fargo’s claim sought payment for claims that accrued more than

ninety (90) days after the claim accrued, which failed to comply with Neb. Rev. Stat. §

16-726.

       60.    The Decision further states that the City also denied Wells Fargo’s claim

because the Big Ox Operators’ refusal to accept the City’s wastewater and their other

breaches of the Amended and Restated Tipping Agreement relieved the City of its

obligation to continue making payments under the Amended and Restated Tipping

Agreement and the Consent to Assignment.

       61.    The Decision further states that the City does not have an unconditional

payment obligation as Wells Fargo may argue, because the “hell or high water” clauses

in the relevant agreements are not enforceable against the City.

       62.    The Decision further states that the City is not obligated to make

payments to Wells Fargo even if the “hell or high water” clauses were enforceable




                                           10
 8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 11 of 58 - Page ID # 18




against the City because the Consent to Assignment would violate Art. XIII § 3 of the

Nebraska Constitution.

      63.    Nebraska law establishes the appeal procedure for any appeal of a City’s

denial of a claim submitted pursuant to Neb. Rev. Stat. § 16-726.

      64.    Neb. Rev. Stat. § 16-727 states that a party may appeal “from the decision

of the city council to the district court of the same county by causing a written notice to

be served on the city clerk within twenty days after making such decision.”

      65.    More than twenty days have elapsed since the City disallowed Wells

Fargo’s July 15, 2020 claim in the Decision.

      66.    Wells Fargo did not serve a written notice of appeal on the City Clerk

within twenty days after the City (a) issued its Decision and (b) sent a copy of that

Decision to Wells Fargo and its counsel.

                 COUNT ONE – NEGLIGENT MISREPRESENTATION

      67.    The City reincorporates by reference the allegations set forth in the above

paragraphs of its Complaint.

      68.    When representatives of the Big Ox Operators approached the City

concerning their proposal to construct and operate the Facility, they represented to the

City that they had sufficient knowledge, expertise, and resources to construct and

operate a waste-to-energy facility that could accept and process the City’s wastewater

over the next twenty years.

      69.    In both the Tipping Agreement and the Amended and Restated Tipping

Agreement, Big Ox Energy, Inc. represented and warranted that it could perform its

obligations under those agreements, including accepting the City’s wastewater




                                            11
 8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 12 of 58 - Page ID # 19




throughout the twenty-year duration of the agreements and to operate the Facility in

compliance with all applicable state and federal environmental laws and regulations.

         70.   The Big Ox Operators knew, or should have known, that they would not be

able to perform their obligations under the Amended and Restated Tipping Agreement.

         71.   The City relied on representations made by representatives of the Big Ox

Operators to enter into the Tipping Agreement, the Amended and Restated Tipping

Agreement, and the Consent to Assignment.

         72.   Based on those representations, the City believed that the Big Ox

Operators would be able to operate the Facility through the duration of the Amended

and Restated Tipping Agreement and do so in compliance with all applicable state and

federal environmental laws and regulations.

         73.   The City would not have entered into the Tipping Agreement, the

Amended and Restated Tipping Agreement, or the Consent to Assignment if it had

known that the Big Ox Operators would operate the Facility in violation of numerous

state and federal environmental laws and regulations, as well as applicable permits.

         74.   The City would not have entered into the Tipping Agreement, the

Amended and Restated Tipping Agreement, or the Consent to Assignment if it had

known that the Big Ox Operators would cease operation of the Facility instead of

addressing operational issues that arose.

         75.   The City would not have entered into the Tipping Agreement, the

Amended and Restated Tipping Agreement, or the Consent to Assignment if it had

known that the Big Ox Operators would effectively abandon the Facility if problems

arose.

         76.   The Big Ox Operators misrepresented their ability to operate the Facility.

                                            12
 8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 13 of 58 - Page ID # 20




      77.    The Big Ox Operators misrepresented their ability to operate the Facility in

compliance with applicable state and federal environmental laws and regulations.

      78.    The Big Ox Operators misrepresented their ability to perform their

obligations under the Tipping Agreement and Amended and Restated Tipping

Agreement.

      79.    These misrepresentations caused the City to enter into the Tipping

Agreement and Amended and Restated Tipping Agreement.

      80.    The misrepresentations made to the City concerning the Big Ox

Operators’ ability to operate the Facility, to comply with applicable environmental laws

and regulations, and to perform fully under the Tipping Agreement and Amended and

Restated Tipping Agreement have damaged the City in that it did not receive the benefit

of its bargain and, thus, justify rescission of the Amended and Restated Tipping

Agreement and the Consent to Assignment.

                      COUNT TWO – BREACH OF CONTRACT

      81.    The City reincorporates by reference the allegations set forth in the above

paragraphs of its Complaint.

      82.    The Big Ox Operators entered into the Amended and Restated Tipping

Agreement with the City. Attached hereto as Exhibit B and incorporated herein is a true

and correct copy of the Amended and Restated Tipping Agreement.

      83.    Section 3.01 of the Amended and Restated Tipping Agreement provides

that the Big Ox Operators will accept at least 3,000,000 gallons of the City’s wastewater

per day.

      84.    Section 11.01(b) of the Amended and Restated Tipping Agreement

provides that “[t]he Operator shall operate the Facility in accordance with all applicable

                                           13
 8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 14 of 58 - Page ID # 21




Laws including applicable Laws of the U.S. Environmental Protection Agency, Nebraska

Division of Environmental Quality and the Iowa Department of Natural Resources.”

      85.     The Big Ox Operators have stopped accepting the City’s wastewater since

early 2019.

      86.     The Big Ox Operators have been cited dozens of times for violation of the

Facility’s permits and/or state and federal environmental laws.

      87.     The Big Ox Operators have breached the Amended and Restated Tipping

Agreement by refusing to accept the City’s wastewater.

      88.     The Big Ox Operators have breached the Amended and Restated Tipping

Agreement by failing to operate the Facility in compliance with all applicable laws.

      89.     Breaches of the Amended and Restated Tipping Agreement by the Big Ox

Operators have prevented the City from receiving the benefit of its bargain under the

Amended and Restated Tipping Agreement and the only suitable remedy for these

breaches is to require the Big Ox Operators to make all necessary repairs to the

Facility, apply for and obtain applicable permits, and resume operations in compliance

with all legal and contractual requirements.

                   COUNT THREE – DECLARATORY JUDGMENT

      90.     The City reincorporates by reference the allegations set forth in the above

paragraphs of its Complaint.

      91.     Controversies exist concerning the City’s obligation under the Amended

and Restated Tipping Agreement and the Consent to Assignment to continue making

payments for months in which the Big Ox Operators are in breach of the Amended and

Restated Tipping Agreement.




                                            14
 8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 15 of 58 - Page ID # 22




      92.    The Decision denied Wells Fargo’s claim against City in its entirety and

determined that the City had no obligation to continue making payments under the

Amended and Restated Tipping Agreement and the Consent to Assignment for any time

period in which the Big Ox Operators refuse to accept the City’s wastewater.

      93.    Wells Fargo did not appeal the Decision.

      94.    Wells Fargo and any Defendant for whom Wells Fargo claimed to act are

bound by the Decision, which is a final judgment on the merits by an adjudicative body

having jurisdiction over the matter and parties that was litigated and not appealed.

      95.    None of these Defendants can pursue payment for claims against the City

because under the doctrine of res judicata, the Decision bars Wells Fargo and those for

which it claimed to act, from re-litigating the grounds upon which the Decision is based

that are equally applicable to any new claim raised by Wells Fargo or those for which it

claimed to act.

      96.    Because Wells Fargo and any Defendant for whom Wells Fargo claimed

to act are bound by the Decision, none of these Defendants can pursue payment for

claims against the City that would have been due for any period in which the Big Ox

Operators refuse to accept the City’s wastewater or fail to operate the Facility in

compliance with all applicable laws.

      97.    The Decision also determined that $2,603,080.08 of Wells Fargo’s claim

against the City was time barred due to Wells Fargo’s decision not to bring a claim

pursuant to Neb. Rev. Stat. § 16-726 until July 15, 2020 – thus barring any claims that

accrued or became due prior to April 15, 2020.

      98.    Even if res judicata does not apply to any claims that Wells Fargo and any

Defendant for whom Wells Fargo claimed to act may bring, all claims of these parties

                                           15
 8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 16 of 58 - Page ID # 23




that accrued or became due prior to April 15, 2020 are barred by the applicable statute

of limitations.

       99.        Since the Facility opened, the Big Ox Operators breached the Amended

and Restated Tipping Agreement numerous times by failing to operate the Facility in

compliance with all applicable laws.

       100.       Since early 2019, the Big Ox Operators have been in continuous breach of

the Amended and Restated Tipping Agreement by failing to accept the City’s

wastewater at the Facility.

       101.       Wells Fargo and the Lenders have taken the position that they should

receive payment from the City even though the City is not receiving what it bargained

for in the Tipping Agreement and the Amended and Restated Tipping Agreement.

       102.       Because the Big Ox Operators have materially breached the Amended

and Restated Tipping Agreement and remain in breach of the Amended and Restated

Tipping Agreement, the City is not required to make any payments under the Amended

and Restated Tipping Agreement and the Consent to Assignment for any month in

which the Big Ox Operators were in breach of the Amended and Restated Tipping

Agreement.

       103.       The Amended and Restated Tipping Agreement and Consent to

Assignment contain multiple clauses that purport to require the City to make payments

under the Amended and Restated Tipping Agreement even if the Facility’s operator

refuses to accept the City’s wastewater, materially breaches its obligations, fails to

operate the Facility in compliance with all applicable laws, willfully violates permits for

the Facility, or even completely abandons the Facility.




                                              16
 8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 17 of 58 - Page ID # 24




       104.   The City submits that these obligations are unenforceable for the reasons

set forth in the Decision.

       105.   Specifically, these clauses in the Amended and Restated Tipping

Agreement and Consent to Assignment – the “hell or high water” clauses – are

unenforceable as a matter of public policy.

       106.   Because these clauses are unenforceable against the City, the City is not

obligated to make any payments under the Amended and Restated Tipping Agreement

and Consent to Assignment for any month in which the Big Ox Operators are in breach

of the Amended and Restated Tipping Agreement.

       107.   The claimed unconditional payment obligations are also unenforceable

because the Nebraska Constitution prohibits a municipality, such as the City, from

giving or loaning its credit “in aid of any individual, association, or corporation.”

       108.   Wells Fargo and the Lenders claim that the City’s payment obligation is

unconditional.

       109.   If the City’s payment obligations were unconditional – meaning that the

City must make payments to Wells Fargo and the Lenders even if the Big Ox Operators

are in breach of the Amended and Restated Tipping Agreement by refusing to accept

the City’s wastewater and failing to operate the Facility in compliance with all applicable

laws – then the City’s payment obligation would constitute a guarantee of a private

party’s debt to the Lenders.

       110.   Because the Nebraska Constitution prohibits the City from guaranteeing

debts of private parties, such as the Big Ox Operators, then the Consent to Assignment

would violate the Nebraska Constitution and those provisions of the Consent to

Assignment would be unenforceable.

                                              17
 8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 18 of 58 - Page ID # 25




                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, South Sioux City, Nebraska, requests entry of a

judgment in its favor granting the following relief:

       (1)    An Order rescinding the Amended and Restated Tipping Agreement and

the Consent to Assignment due to misrepresentations made by Defendants that

induced the City to enter into the Amended and Restated Tipping Agreement;

       (2)    An Order finding the Big Ox Operators in breach of their obligations under

the Amended and Restated Tipping Agreement and requiring the Big Ox Operators to

immediately resume performance of all of their obligations under the Amended and

Restated Tipping Agreement, including but not limited to immediately accepting the

City’s wastewater and biomass pursuant to the Amended and Restated Tipping

Agreement and in compliance with all applicable laws and regulations;

       (3)    An Order declaring that Wells Fargo’s failure to comply with statutory

appeal procedures set forth in Neb. Rev. Stat. § 16-727 operates as res judicata

concerning all issues raised by Wells Fargo in its July 15, 2020 Notice of Claim and in

the City’s decision denying Wells Fargo’s July 15, 2020 Notice of Claim;

       (4)    An Order declaring that the City is not required to make any payments

under the Amended and Restated Tipping Agreement and the Consent to Assignment

for any month in which the Big Ox Operators are or were in breach of the Amended and

Restated Tipping Agreement;

       (5)    An Order declaring that any claim to payments under the Consent to

Assignment or the Amended and Restated Tipping Agreement that was not served on

the South Sioux City Clerk within ninety (90) days of the claim accruing or becoming

due is barred by the statute of limitations set forth in Neb. Rev. Stat. § 16-726;

                                              18
 8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 19 of 58 - Page ID # 26




      (6)    The City requests that the Court retain jurisdiction to ensure continued

enforcement of the Big Ox Operators’ obligation to operate the Facility pursuant to the

Amended and Restated Tipping Agreement; and

      (7)    Any other relief available at law or equity that the Court deems just and

proper.

Dated: December 15, 2020

                                         SOUTH SIOUX CITY, NEBRASKA,
                                         Plaintiff,

                                         By: /s/ Andrew S. Tugan
                                            Brian J. Koenig, #23807
                                            Andrew S. Tugan, #26917
                                            KOLEY JESSEN P.C., L.L.O.
                                            One Pacific Place, Suite 800
                                            1125 South 103rd Street
                                            Omaha, NE 68124-1079
                                            (402) 390-9500
                                            (402) 390-9005 (facsimile)
                                            brian.koenig@koleyjessen.com
                                            andrew.tugan@koleyjessen.com

                                               -and-

                                            Michael P. Schmiedt, NE#19597
                                            David C. Briese, NE#25425
                                            Crary, Huff, Ringgenberg, Hartnett &
                                            Storm, P.C.
                                            329 Pierce Street, Suite 200
                                            Sioux City, IA 51102
                                            (712) 277-4561
                                            (712) 277-4605 (facsimile)
                                            mschmiedt@craryhuff.com
                                            dbriese@craryhuff.com




                                          19
8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 20 of 58 - Page ID # 27




                                                            EXHIBIT A
8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 21 of 58 - Page ID # 28




                                                                  EXHIBIT A
8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 22 of 58 - Page ID # 29




                                                                  EXHIBIT A
      8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 23 of 58 - Page ID # 30




                                     TIPPING AGREEMENT

                                   Dated as of March 24, 2014

                                            Between

                         BIG OX ENERGY, INC., a Delaware corporation,

                               SOUTH SIOUX CITY, a municipality

                                              And

                 2014 ACQUISITIONS iO LLC, a Delaware limited liability company




CT01 \LEEP\315008.8
                                                                                  EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 24 of 58 - Page ID # 31



                  AMENDED AND RESTATED TIPPING AGREEMENT, dated as ofSept. ~22014
(this "Agreement"), amending and restating the Tipping Agreement, dated as of March 24, 2014,
among BIG OX ENERGY, INC., a Delaware corporation (the "Operator''), SOUTH SIOUX CITY,
a Nebraska municipality ( the "Municipality") and 2014 ACQUISITIONS 10 LLC, a Delaware
limited liability company ("Owner'').

                                            RECITALS

         WHEREAS the Operator intends to construct and develop an anaerobic renewable
natural gas facility which will process wastewater and biomass (the Site and all existing
improvements and all improvements hereinafter constructed or made on or to the Site, together
with all equipment associated with such facility, are collectively referred to herein as the
"Facility");

       WHEREAS Owner will own the Facility and lease the Facility to the Operator pursuant to
a Lease Agreement between the Owner, as landlord, and the Operator, as tenant (the "Lease");

        WHEREAS the Municipality receives wastewater from customers;

        WHEREAS the Municipality desires to deliver wastewater to the Operator at the Facility.

        NOW, THEREFORE, the parties hereto hereby agree as follows:

                                            ARTICLE 1

                             DEFINITIONS AND INTERPRETATION

         Section 1.01. Definitions. Unless expressly defined differently elsewhere in the
Agreement, capitalized terms used in this Agreement or any Exhibit, shall have the meanings
set forth below.

               "Affiliate" of a Person means any other Person, directly or indirectly, controlling or
controlled by or under direct or indirect common control with such specified Person. For the
purposes of this definition, "control" when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and the terms "controlling" and
"controlled" have meanings correlative to the foregoing.

                "Basic Flow Payment" has the meaning ascribed to such term in Section 9.01 (a).

            "Back-UP Metering System" means any meters and metering devices installed,
owned and maintained by the Operator for back-up purposes.

               "Bankruptcy" of either Party means (i) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in or with a court or other Governmental
Authority of competent jurisdiction seeking (x) liquidation, reorganization or other relief in
respect of such Party or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter in effect or (y) the


CT01\LEEP\315008.8
                                                                                         EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 25 of 58 - Page ID # 32




appointment of a receiver, trustee, custodian, sequestrator, conservator or similar official for
such Party or for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; (ii) such Party shall ( 1) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in effect, (2) consent
to the institution of, or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (1), (3) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such Party or for a substantial
part of its assets, (4) file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (5) make a general assignment for the benefit of creditors or (6) take
any action for the purpose of effecting any of the foregoing; or (iii) such Party shall become
unable, admit in writing its inability or fail generally to pay its debts as they become due.

                "BFP Period" has the meaning ascribed thereto in Section 9.03.

             "Business Day" means any day other than (a) a Saturday or Sunday or (b) a day
on which banks in Nebraska or New York are required or authorized to close.

                "Claim" means any claim, demand, action, cause of action, suit, proceeding or
assessment.

                "Collateral Consent" shall have the meaning ascribed to such term in Section
16.10.

               "Commercial Operation Date" means the earlier of (a) the date occurring 21
months after the first draw on the Financing Agreements for construction of the Facility and (b)
the day indicated in the notice from the Operator to the Municipality pursuant to Section 3.02.

                "Confidential Information" has the meaning ascribed thereto in Section 16.12(a)
hereof.

                "Consultation Period" has the meaning ascribed thereto in Section 12. 03(b)
hereof.

               "Contract Year" means a period of 12 consecutive months commencing on the
Commercial Operation Date for the first Contract Year and for each Contract Year thereafter
commencing on each anniversary of the Commercial Operation Date and ending as of the end
of the day preceding the next anniversary of the Commercial Operation Date, except for the first
Agreement Year, which shall start on the Commercial Operation Date.

                "Discharge Surcharge" has the meaning ascribed to such term in Section 9.01 (c).

                "Dispute" means any dispute or disagreement of any kind whatsoever between
the Parties in connection with or arising out of this Agreement.

               "Emergency" means a condition or situation that, in the sole but reasonable
opinion of the Operator:


CT01\LEEP\315008.8                                -2-
                                                                                           EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 26 of 58 - Page ID # 33



          (a)    affects the ability of the Operator to safely operate the Facility; or

          (b)    presents a physical threat to persons or property or the security, integrity or
                reliability of the Facility.

                "Event of Default" means an Operator Event of Default or a Municipality Event of
Default.

                "Excess Wastewater'' has the meaning ascribed to such term in Section 3.01.

                "Facility" has the meaning ascribed to such term in the Recitals.

                "Financial Closing" means:

          (a)    the execution and delivery of the Financing Agreements; and

          (b)   the satisfaction or waiver of the conditions precedent thereunder for an initial
                drawdown.

                "Financing Agreements" means the loan agreements, leases, bonds, notes,
indentures, security agreements, other evidences of indebtedness, guarantees and other
documents relating to the construction and permanent financing (including refinancing) of the
Facility or any part thereof.

                 "Force Majeure Event" has the meaning ascribed thereto in Section 13.01
hereof.

                "Governmental Authority" shall mean the government of the United States of
America, any other nation or any political subdivision of any of them, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

                "Guaranteed Minimum Amount" means the amount payable pursuant to
Section 9.01 (a).

            "Independent Wastewater Analyst" shall mean a laboratory certified by the
Nebraska Department of Environmental Quality.

                "Initial Term" has the meaning ascribed thereto in Section 2.01.

               "Interconnection and Transmission Facilities" means all facilities and equipment
that must be constructed or installed by or for the Municipality on the Municipality's side of the
Interconnection Point to enable the Municipality to deliver the Wastewater as required pursuant
to this Agreement, as to be agreed by the Parties.

                "Interconnection Deadline" has the meaning ascribed thereto in 5.02(b) hereof.




CT01\LEEP\315008.8                                -3-
                                                                                          EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 27 of 58 - Page ID # 34



               "Interconnection Point" means the point where the Facility and the
Interconnection and Transmission Facilities are connected at the Site and the Wastewater is
transferred from the Municipality to the Operator.

                "Invoice" has the meaning ascribed thereto in Section 9.04 hereof.

              "Late Payment Rate" means a rate per annum 2% above the prime or base rate
published from time to time by The Wall Street Journal, Eastern Edition, which shall be
computed for the actual number of days on the basis of a 365-day year.

                "Laws" means all federal, state or local laws in force, including all statutes,
codes, rules, regulations, orders, directives, notifications made or issued by any Governmental
Authority or other competent authority pursuant to or under any such law and any decree,
judgment or other judicial decision given or pronounced by any arbitrator or court of competent
jurisdiction.

                "Lease has the meaning ascribed to such term in the Recitals.

             "Lender Agent" means the collateral trustee for Lenders pursuant to Financing
Agreements and each other agent or administrative agent acting on behalf of Lenders.

                "Lender Cure Period" has the meaning ascribed thereto in Section 12.06(d).

                "Lender Election Notice" has the meaning ascribed thereto in Section 12.06(c)(i).

                "Lender Evaluation Period" has the meaning ascribed thereto in Section 12.06(c).

              "Lenders" shall mean the lenders, noteholders, bondholders, and each other
party which has provided financing, credit, indebtedness or a commitment therefor pursuant to
any Financing Agreement.

                "Loss" means any loss, damage, liability, payment or obligation (excluding any
indirect or consequential loss, damage, liability, payment or obligation except as specifically set
forth herein), and all associated expenses, including reasonable legal fees.

                 "Maintenance Outage" means a planned interruption of the Facility's operation
that is for the purpose of inspection, testing, preventive maintenance, corrective maintenance,
repairs, replacement or improvement of the Facility.

              "Maximum Intake Amount" means, for any day, three million gallons of
Wastewater, as that amount may be increased pursuant to the provisions of Section 3.01.

                "Minimum Intake Amount" means, for any day, one million gallons of Wastewater.

              "Metering Systems" means the Primary Metering System and the Back-Up
Metering System.

                "Municipality Event of Default" has the meaning ascribed thereto in Section
12.02.


CT01\LEEP\315008.8                             -4-
                                                                                        EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 28 of 58 - Page ID # 35



               "Municipality Indemnified Persons" means the Municipality and its officers,
directors and employees.

                 "Notice" has the meaning ascribed thereto in Section 16.01 hereof.

                "Notice of Event of Default" has the meaning ascribed thereto in Section 12.03(a)
hereof.

               "Nutrients" means the matter contained in the Wastewater Baseline
Specifications as detailed in Exhibit 1.

                "Nutrient Surcharge" has the meaning ascribed thereto in Section 9.01 (b).

                "Operator Event of Default" has the meaning ascribed thereto in Section 12.01
hereof.

               "Operator Indemnified Persons" means the Operator and its officers, directors,
representatives, agents and employees.

              "Operator Permits" means all Permits required to be issued to Owner, the
Operator, the Replacement Operator or any contractor for the construction, financing,
ownership, operation, and maintenance of the Facility.

                "Party" means either the Municipality or the Operator.

               "Permit" means any permit, approval, consent, authorization, acknowledgment or
license required to be issued by any Governmental Authority.

                "Person" means any individual or legal entity, including a corporation, general or
limited partnership, proprietorship, joint venture, limited liability company, association, trust,
unincorporated organization or Governmental Authority.

              "Primary Metering System" means all meters and metering devices (including
remote terminal units) used to measure the Wastewater intake (other than the Back-Up
Metering System).

                "Replacement Operator" has the meaning ascribed thereto in Section 12.04(b).

                "Revised Basic Flow Payment" has the meaning ascribed thereto in Section 9.03.

              "Scheduled Commercial Operation Date" means the date that the Operator
reasonably believes to be the date that the Facility will commence commercial operation based
on the construction schedule, as that may be revised.

               "Site" means the land, spaces, waterways, roads, wells and any rights acquired
or to be acquired for the Facility.

            "Site Agreement" means the agreement to be executed between Owner and
Community Development Agency of South Sioux City with respect to sale of the Site.



CT011LEEP\315008.8                             -5-
                                                                                       EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 29 of 58 - Page ID # 36



                 "Taxes" shall mean all taxes, duties, levies, other impositions and fees imposed
by the any Governmental Authority or any of its political subdivisions related to the
transportation, sale or disposal of the Wastewater and the other transactions hereunder,
including sales, property, excise, storage and consumption taxes, and fees applicable; provided
that specifically excluded are:

          (a)   all taxes on income, profit, or on real or personal property;

          (b)   franchise taxes; and

          (c)   employment taxes or contributions imposed with respect to or measured by
                compensation paid to employees.

                "Term" has the meaning ascribed thereto in Section 2.01 hereof.

                "Termination Notice" has the meaning ascribed thereto in Section 12.03(a)
hereof.

               "Wastewater'' means wastewater delivered by the Municipality to the
Interconnection Point

               "Wastewater Specifications Composite Baseline" means the Wastewater
Specification Composite Baseline set forth in Exhibit 1 hereto.

       Section 1.02. Rules of Construction. In the interpretation of this Agreement, unless
the context otherwise requires:

                (a)    the singular includes the plural and vice versa and, in particular (but
without limiting the generality of the foregoing), any word or expression defined in the singular
has the corresponding meaning used in the plural and vice versa;

                (b)    any reference to any gender includes the other gender;

              (c)    unless otherwise specified, any reference to an Article, Section,
paragraph, subparagraph, clause, subclause or Exhibit is a reference to an Article, Section,
paragraph, subparagraph, clause, subclause or Exhibit hereof;

                (d)    any reference to an agreement, contract, instrument or other document
shall:

                       (i)     include all appendices, annexes, exhibits and schedules thereto;
                               and

                       (ii)    be a reference to such agreement, contract, instrument or other
                               document as amended, supplemented, modified, suspended,
                               restated or novated from time to time;

               (e)    any reference to "writing" or "written" includes printing, typing, e-mail,
lithography and other means of reproducing words in a visible form;


CT01\LEEP\31500B.8                              -6-
                                                                                         EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 30 of 58 - Page ID # 37



               (f)    the headings and Article, Section and paragraph numbering contained in
this Agreement are used solely for convenience and do not constitute a part of this Agreement,
nor shall such headings and numbering be used in any manner to aid in the construction of this
Agreement;

                (g)     any reference to "hereof," "hereby," "hereto," "herein," "hereunder'' or any
other similar term is a reference to this Agreement as a whole, and not to any particular
provision or part of this Agreement;

                (h)    the term "including" shall mean "including, without limitation";

                (i)    the term "or" is not exclusive;

               U)      any reference to any Law shall include all statutory and administrative
provisions consolidating, amending or replacing such Law, and shall include all rules and
regulations promulgated thereunder;

                (k)    any reference to any Person includes its permitted successors and
assigns;

                (I)    unless otherwise specified, any right may be exercised at any time and
from time to time;

                (m)     the fact that counsel to any Party shall have drafted this Agreement shall
not affect the interpretation of any provision hereof in a manner adverse to such Party or
otherwise prejudice or impair the rights of such Party; and

                (n)    the word "will" shall be construed to have the same meaning as the word
"shall".

                                            ARTICLE 2

                                               TERM

       Section 2.01. Initial Term. This Agreement shall commence and be effective on the
date hereof and shall continue in full force and effect for 20 Contract Years commencing the
Commercial Operation Date (the "Initial Term"); provided that this period may be extended in
accordance with the terms hereof (the "Term").

       Section 2.02. Extension. The parties shall commence negotiations regarding
extending this Agreement no later than 36 months prior to the then scheduled date of
termination. Any extensions negotiated will be at the mutual agreement of the parties.

                                            ARTICLE 3

                          SALE AND PURCHASE OF WASTEWATER




CT01\LEEP\315008.8                              -7-
                                                                                          EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 31 of 58 - Page ID # 38



         Section 3.01. Wastewater Intake. From and after the Commercial Operation Date, the
Municipality shall deliver, and the Operator shall accept, the Wastewater in an amount not to
exceed the Maximum Intake Amount. Upon not less than one years' advance notice, the
Municipal may request that the Maximum Intake Amount be increased. The Operator, in its sole
discretion, may agree to accept a larger daily flow of Wastewater from the Municipality and shall
notify the Municipality of its decision. If it does so agree to increase the maximum inflow of
Wastewater, the Maximum Intake Amount shall be the amount so designated by the Operator in
its notice, commencing on the date specified by the Operator. If the Municipality delivers an
amount of Wastewater in excess of the then effective Maximum Intake Amount ("Excess
Wastewater''), the Operator may take such actions as it may determine, in its sole discretion, as
prudent or desirable, including diverting the Excess Wastewater to Sioux City, Iowa's waste
treatment plant or storing such Excess Wastewater in holding tanks, in each case, at the
Municipality's sole cost and expense (including charges of the Operator for storage). All
Wastewater shall be delivered by the Municipality free and clear of any lien, security interest, or
encumbrance of any kind.

        Section 3.02. Condition Precedent. The obligations of the Operator under this
Agreement are subject to the occurrence of the Commercial Operation Date; provided, however,
if the Facility is constructed but cannot be tested or otherwise confirmed to be operational
because the Municipality has failed to construct the Interconnection and Transmission Facilities
or to deliver Wastewater, the provisions of Section 5.03 shall apply. The Operator shall give the
Municipality a notice of the Commercial Operation Date upon its occurrence if prior to the date
referred to in clause (a) of the definition of the Commercial Operation Date.

         Section 3.03. Observance of Technical Limits, Etc. Nothing contained in this
Agreement shall be construed to require the Operator to operate the Facility at any time
(including during an Emergency) in any manner inconsistent with the technical limits for the
Facility, the design capacity of the Facility, prudent operating practices for facilities of this type
or any Law.

        Section 3.04. Analysis of Nutrients. The Operator shall, each day, take composite
samples of the Wastewater and deliver such samples to the Independent Water Analyst to
analyze the Nutrients in the Wastewater delivered to the Operator. The analysis of the Nutrients
in the Wastewater by the Independent Water Analyst shall be final and conclusive, absent
manifest error, and shall be binding on the Parties for all purposes of this Agreement. All costs
of sampling and quality analysis shall be borne by the Operator.

                                             ARTICLE 4

                            REPRESENTATIONS AND WARRANTIES

      Section 4.01. Operator Representations and Warranties. The Operator represents
and warrants to the Municipality and Owner as follows:

              (a)    Organization, Etc. It is duly incorporated, existing and in good standing
under the Laws of Delaware.



CT01 \LEEP\315008.8                              -8-
                                                                                            EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 32 of 58 - Page ID # 39



                (b)     Power and Authority. It has all requisite power and authority to conduct
its business, to own its properties and to execute and deliver this Agreement and to perform its
obligations hereunder.

                (c)    Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized by its board
of directors, and no other proceeding on its part is necessary to authorize this Agreement and
the transactions contemplated herein.

                (d)     Enforceability. This Agreement constitutes a legal, valid and binding
obligation, and is enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights and general principles of equity.

               (e)      No Violation. The execution and delivery of, and performance of its
obligations under, this Agreement by it does not and will not constitute a violation of:

                      (i)     any Law applicable or relating to it, its assets or its businesses.

                      (ii)    any provision of:

                              (x)    its charter, by-laws or other organic documents; or

                              (y) any material indenture, contract or agreement to which
                                  it is a party or by which it or its properties may be
                                  bound.

               (f)     Litigation. There are no proceedings pending or, to the best of its
knowledge, threatened that could materially adversely affect the performance by it of its
obligations under this Agreement.

       Section 4.02. Municipality Representations and Warranties. The Municipality
hereby represents and warrants to the Operator and Owner that:

              (a)    Organization, Etc. It is a municipal corporation formed under the Laws of
Nebraska, duly incorporated, existing and in good standing.

                (b)     Power and Authority. It has all requisite power and authority to conduct
its business, to own its properties and to execute and deliver this Agreement and to perform its
obligations hereunder.

               (c)    Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized by the city
council, and no other proceeding on its part is necessary to authorize this Agreement and the
transactions contemplated herein.

               (d)     Enforceability. This Agreement constitutes a legal, valid and binding
obligation, and is enforceable against it in accordance with its terms, except as such



CT01\LEEP\315008.8                             -9-
                                                                                        EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 33 of 58 - Page ID # 40



enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights and general principles of equity.

               (e)      No Violation. The execution and delivery of, and performance of its
obligations under, this Agreement by it does not and will not constitute a violation of:

                       (i)    any Law applicable or relating to it, its assets or its businesses.

                       (ii)   any provision of:

                              (x) the Municipality's charter, by-laws or other organic
                                  documents; or

                              (y) any material indenture, ordinance, contract or
                                  agreement to which it is a party or by which it or its
                                  properties may be bound, including, all such
                                  ordinances, indentures, resolutions and other
                                  documents, agreements and instruments entered into
                                  in connection with any bonds issued by it.

              (f)     Litigation. There are no proceedings pending or, to the best of its
knowledge, that could materially adversely affect the performance by it of its obligations under
this Agreement.

               (g)    No Immunity. The Municipality is not entitled to any immunity in
connection with this Agreement and the transactions contemplated hereby and, if any
proceeding is brought against it in connection with this Agreement, no claim of immunity from
such proceedings shall be made by or on behalf of the Municipality, and the Municipality hereto
waives any right of immunity it may have in respect of any such proceeding.

             (h)    No Appropriations. No appropriation is necessary for the Municipality to
make the payments required to be made hereunder or otherwise to meet its obligations
hereunder.

       Section 4.03. Owner Representations and Warranties. Owner represents and
warrants to the Operator and Municipality as follows:

              (a)      Organization, Etc. It is duly incorporated, existing and in good standing
under the Laws of its state of incorporation or formation.

                (b)     Power and Authority. It has all requisite power and authority to conduct
its business, to own its properties and to execute and deliver this Agreement and to perform its
obligations hereunder.

                (c)     Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized by its board
of directors or other governing body, and no other proceeding on its part is necessary to
authorize this Agreement and the transactions contemplated herein.



CT01\LEEP\315008.8                            - 10 -
                                                                                         EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 34 of 58 - Page ID # 41



                (d)     Enforceability. This Agreement constitutes a legal, valid and binding
obligation, and is enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights and general principles of equity.

               (e)      No Violation. The execution and delivery of, and performance of its
obligations under, this Agreement by it does not and will not constitute a violation of:

                         (i)    any Law applicable or relating to it, its assets or its businesses.

                         (ii)   any provision of:

                                (x)    its organic documents; or

                                (y)    any material indenture, contract or agreement to which it is
                                       a party or by which it or its properties may be bound.

               (f)     Litigation. There are no proceedings pending or, to the best of its
knowledge, threatened that could materially adversely affect the performance by it of its
obligations under this Agreement.

                                             ARTICLE 5

                       INTERCONNECTION AND TRANSMISSION FACILITIES

        Section 5.01. Generally. The Municipality shall be responsible for the design,
construction, installation, testing, operation and maintenance of the Interconnection and
Transmission Facilities in accordance with the terms hereof and shall own all of the
Interconnection and Transmission Facilities. The Municipality shall bear all costs and expenses
with respect to the Interconnection and Transmission Facilities. The Municipality shall operate
and maintain the Interconnection and Transmission Facilities:

                 (a)     in such a manner so as not to have a material adverse effect on the
Facility; and

                (b)    in accordance with prudent practices practiced by Persons who collect,
transport or treat wastewater.

If a maintenance problem which is considered by the Operator to constitute an adverse material
effect shall occur, the parties will contract with a qualified third party to determine the extent of
the problem and any associated costs and expenses caused by such maintenance problem.

        Section 5.02. Construction of the Interconnection and Transmission Facilities.

                (a)    Notice of the Scheduled Commercial Operation Date. The Operator shall
give the Municipality at least 12 months' prior written notice of the Scheduled Commercial
Operation Date. If the Scheduled Commercial Operation Date is extended, the Operator shall
give notice to the Municipality and, at the request of the Municipality, shall generally consult as



CT01 \LEEP\315008.8                             - 11 -
                                                                                          EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 35 of 58 - Page ID # 42



to the progress of construction of the Facility. The Operator shall also give one months' and
one weeks' prior notice of the Scheduled Commercial Operation Date.

               (b)     Interconnection Deadline. The Municipality shall construct and test the
Interconnection and Transmission Facilities 90 days prior to the Commercial Operation Date
(the "Interconnection Deadline"). The Municipality shall periodically provide to the Operator
reports on the progress of the design and construction of the Interconnection and Transmission
Facilities. Such reports shall be prepared by an accredited engineer reasonably acceptable to
the Operator.

        Section 5.03. Failure to Meet the Interconnection Deadline. If for any reason the
Municipality has not completed the Interconnection and Transmission Facilities by the
Commercial Operation Date, the Municipality shall pay, in accordance with the procedures set
out in Sections 9.01 and 9.03, and the Operator shall be entitled to receive, each month the
Guaranteed Minimum Amount from and after the Commercial Operation Date.

         Section 5.04. Interconnection Equipment on the Facility's Side of the
Interconnection Point. The Operator shall be responsible for designing, constructing,
installing and maintaining all auxiliary and interconnecting equipment on the Facility's side of the
Interconnection Point. The Parties shall reasonably cooperate to implement connection of the
Interconnection and Transmission Facilities to the Facility at the Interconnection Point.

                                             ARTICLE 6

                                             METERING

       Section 6.01. Generally. The Operator shall, at its expense, procure, install the
Primary Metering System and may, at its option, procure, install and maintain the Back-Up
Metering System.

        Section 6.02. Installation of the Primary Metering System. The Operator shall install
the Primary Metering System on the Site and shall cause the Primary Metering System to be
installed not later than 15 days prior to the date that the initial testing of the Facility is scheduled
to begin.

        Section 6.03. Testing of the Metering Systems.

              (a)     The Operator shall periodically test each Metering System for accuracy.
The Operator shall test the Primary Metering System not less often than every six months.
Each such test shall be performed by a testing company certified by the manufacturer of the
Metering System to calibrate that Metering System.

                (b)   The Operator shall also test the Primary Metering System at any other
time reasonably requested by the Municipality, which additional testing shall be at the
Municipality's expense unless the test indicates that the Primary Metering System is inaccurate
by more than 5%, in which case the Operator shall bear the cost of the additional test.




CT01\LEEP\315008.8                               - 12 -
                                                                                           EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 36 of 58 - Page ID # 43



       Section 6.04. Readings.

               (a)     Daily Readings. The Operator shall read the Primary Metering System on
each day to determine the flow of Wastewater from the Municipality for such day. The Operator
shall maintain a Jog of all such meter readings.

                 (b)    Primary Metering System Not in Service. If the Primary Metering System
is not in service as a result of maintenance, repairs or testing, then the best available
information, which may include the Back-Up Metering System, shall be used during the period
that the Primary Metering System is not in service. The Operator shall provide an estimate of
the amount of Wastewater delivered during such period.

                (c)    Inaccuracy of a Metering System. When, as a result of any test pursuant
to Section 6.03 hereof, the Primary Metering System is found to be inaccurate by more than 5%
or is otherwise functioning improperly, then the correct amount of wastewater delivered to the
Operator for the actual period during which inaccurate measurements (if any) were made shall
be determined as follows:

                 (d)     First, the readings of the Back-Up Metering System (if any) may be
utilized to calculate the correct amount of wastewater delivered.

               (e)      If there is no Back-Up Metering System or it is functioning improperly,
then the Parties shall jointly prepare an estimate of the correct reading on the basis of all
available information and such guidelines as may have been agreed to between the Parties.

                                           ARTICLE 7

                              TITLE AND RISK OF LOSS; TAXES

      Section 7.01. Title. Title and risk of Loss with respect to the Wastewater shall pass to
the Operator at the Interconnection Point.

       Section 7.02. Taxes. The Municipality shall be liable for and shall pay or cause to be
paid and shall hold the Operator harmless from all Taxes related to or in connection with the
transportation, sale, delivery or disposal of the Wastewater, and all other obligations of the
Municipality hereunder. If the Operator shall have received from the Municipality the amount of
applicable Taxes in accordance with Section 9.04, the Operator shall remit such Taxes to the
appropriate Governmental Authority.

                                           ARTICLE 8

                                OPERATION OF THE FACILITY

        Section 8.01. Maintenance Outages. As the need arises for a Maintenance Outage,
the Operator shall advise the Municipality of such need and of the commencement and
estimated duration of the work to be performed. The Operator will give the Municipality not
fewer than ten days' notice of any scheduled Maintenance Outage. The Operator, consistent



CT01\LEEPl315008.8                            - 13 -
                                                                                       EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 37 of 58 - Page ID # 44



with prudent practices, shall perform said maintenance in such a way as to minimize outage of
the Facility.

       Section 8.02. Emergency Outage. The Operator may shut down the Facility for an
Emergency without giving the Municipality prior notice but it shall provide notice to the
Municipality of the outage as soon as reasonably practicable.

                                           ARTICLE 9

                                           PAYMENTS

        Section 9.01. Calculation of Payments.

                (a)   The Municipality shall pay to the Operator for each month the greater of
(x) $5.46 per thousand gallons of Wastewater delivered to the Facility ("Basic Flow Payment")
and (y) the guaranteed minimum payment for such month calculated in accordance with this
Section 9.01 (the "Guaranteed Minimum Amount"). In the first Contract Year the Guaranteed
Minimum Amount shall be $225,000 per month. In each subsequent Contract Year the
Guaranteed Minimum Amount per month shall be increased by 2% over the Guaranteed
Minimum Amount in effect in the prior Contract Year. In no event shall the Guaranteed
Minimum Amount ever be reduced.

                 (b)    The Municipality shall pay a surcharge (the "Nutrient Surcharge") if the
Nutrients in the Wastewater in any month, as determined by the Independent Wastewater
Analyst, exceeds the Wastewater Specifications Composite Baseline Totals as set forth in
Exhibit 1 by 20% for such month. The Nutrient Surcharge shall be an amount equal to 25% of
the Basic Flow Payment for such month, or $6.83 per thousand gallons of Wastewater delivered
to the Facility for such month.

                 (c)   Until such time as the Operator has infrastructure in place and all Permits
required so that it may directly discharge the treated Wastewater into the Missouri River, the
Municipality shall pay a surcharge (the "Discharge Surcharge") equal to the amount that the
Operator pays to Sioux City, Iowa for discharge of the Wastewater to Sioux City, Iowa's
treatment facility.

        Section 9.02. Renegotiation of Basic Flow Charge. The Parties shall negotiate in
good faith an increase in the new Basic Flow Payment with the increased Basic Flow Payment
("Revised Basic Flow Payment") to go into effect for the Sixth Contract Year and for the
subsequent four Contract Years. For each subsequent five Contract Year period (each such
five Contract Year period, a "BFP Period"), the Parties shall negotiate in good faith an increase
in the Revised Basic Flow Payment to be applicable for each such BFP Period. If the Parties
shall not have negotiated the increased Revised Basic Flow Payment prior to the
commencement of any BFP Period, the then effective Basic Flow Payment or Revised Basic
Flow Payment, as applicable, shall remain in effect until the Parties shall have negotiated the
Revised Basic Flow Payment to be applicable to such BFP Period and, once agreed, the
Revised Basic Flow Payment shall be retroactive to the commencement of such BFP Period.



CT01\LEEP\315008.8                            - 14 -
                                                                                      EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 38 of 58 - Page ID # 45



The Operator shall recalculate the charges due from the Municipality from the commencement
of such BFP Period using the newly negotiated Revised Basic Flow Payment and shall send a
revised Invoice to the Municipality for such period. If such Invoice indicates that an amount is
due from the Municipality, it shall pay, within 15 days, the amount due to the Operator. In no
event shall any modifications of the Basic Flow Payment decrease the Guaranteed Minimum
Amount.

        Section 9.03. No Set-off; Non-terminability. Notwithstanding anything to the contrary
in any agreement between the Parties, all payments made by the Municipality hereunder shall
be made by the Municipality without notice, demand, counterclaim, set-off, deduction, or
defense, and without abatement, suspension, deferment, diminution or reduction, free from any
charges, assessments, impositions, expenses or deductions of any and every kind or nature
whatsoever. Additionally, the Municipality will not assert against any assignee of this
Agreement any defense, counterclaim, setoff or recoupment by reason of any past, present, or
future claims which the Municipality may have against the Operator or the Owner.

        Except as otherwise expressly provided herein, this Agreement shall not terminate, nor
shall Municipality nor any other Party have any right to terminate this Agreement or to be
released or discharged from any obligations or liabilities hereunder for any reason, including: (i)
any damage to or destruction of all or any portion of the Facility or the Interconnection and
Transmission Facilities; (ii) any restriction, deprivation (including eviction) or prevention of, or
any interference with, any use or the occupancy of all or any part of the Facility or the
Interconnection and Transmission Facilities (whether due to any defect in or failure of any
Party's ownership in the Facility or the Interconnection and Transmission Facilities or
otherwise); (iii) any condemnation, requisition, eminent domain event or other taking or sale of
the use, occupancy or title of or to all or any part of the Facility or the Interconnection and
Transmission Facilities; (iv) any action, omission or breach on the part of any Party under this
Agreement or under any other agreement between Municipality, Owner or Operator; (v) any
sale or other disposition of the Facility; (vi) the impossibility or illegality of performance by
Municipality, Owner or Operator or all such Parties under this Agreement; (vii) any action of any
court, administrative agency or other governmental authority; or (viii) any other cause, whether
similar or dissimilar to the foregoing, any present or future law notwithstanding.

        Section 9.04. Invoices. From and after the Commercial Operation Date, the
Municipality shall pay to the Operator the Guaranteed Minimum Amount on or before the tenth
day of each month with respect to the previous month regardless of whether an invoice has
been sent and regardless of whether it has delivered any Wastewater in the previous month.
For each month, the Operator shall prepare an invoice (an "Invoice") setting out the amount of
Wastewater received (as recorded by the Metering System) and the Nutrient content, as
reported by the Independent Wastewater Analyst, the amount of the Discharge Surcharge, if
any, any applicable Taxes and detailing for such month all amounts payable by the Municipality
to the Operator. The Operator shall submit each invoice to the Municipality no later than 14
days after the end of the month for which such invoice is applicable. The amount payable to the
Operator pursuant to any Invoice (less the Guaranteed Minimum Amount for such month to the




CT01\LEEP\315008.8                             - 15 -
                                                                                        EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 39 of 58 - Page ID # 46



extent already timely paid by the Municipality, but not less than zero) shall be due and payable
30 days after the date delivered to the Municipality.

        Section 9.05. Late Payments. Unless otherwise specified, any amount not paid when
due (whether in respect of an Invoice, or otherwise) shall bear interest at a rate per annum
equal to the Late Payment Rate.

                                            ARTICLE 10

                                            INSURANCE

        Section 10.01. Maintenance of Insurance Policies.

               (a)     Operator. The Operator, at its sole cost and expense, shall obtain and
maintain, or cause to be obtained and maintained, all appropriate and necessary policies of
insurance to protect the Facility as would be obtained by prudent operators of similar facilities.
Such policies of insurance shall include the following:

                       (i)     Property Insurance;

                       (ii)    Commercial General Liability - Special Causes of Loss;

                       (iii)    Business - Automobile (to the extent not covered under the
                               above CGL policy);

                       (iv)    Worker's Compensation;

                       (v)     Employers Liability;

                       (vi)    Pollution Liability; and

                       (vii)   Business Interruption.

The Operator shall provide certificates of insurance to the Municipality for the insurance
required by this Section 10.01 (a)(i)-(vii) on an annual basis.

               (b)     Municipality. The Municipality, at its sole cost and expense, shall obtain
and maintain, or cause to be obtained and maintained, all appropriate and necessary policies of
insurance to protect the Interconnection and Transmission Facilities and its obligations
hereunder as would be obtained by prudent operators of similar facilities. Such policies of
insurance shall include the following:

                       (i)     Property Insurance;

                       (ii)    Commercial General Liability - Special Causes of Loss;

                       (iii)    Business - Automobile (to the extent not covered under the
                               above CGL policy);




CT01\LEEP\315008.8                              - 16 -
                                                                                        EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 40 of 58 - Page ID # 47



                      (iv)     Worker's Compensation;

                      (v)      Employers Liability; and

                      (vi)     Pollution Liability.

The Municipality shall provide certificates of insurance to the Operator for the insurance
required by this Section 10.01(b)(i)-(vi) on an annual basis.

                                            ARTICLE 11

                                            COVENANTS

        Section 11.01. Operator Covenants.

                (a)    Maintenance of Books, Records and Accounts. The Operator shall keep
proper books, records and accounts, in sufficient detail, in which correct entries shall be made
of the meter readings of the Metering Systems and the reports issued by the Independent
Wastewater Analyst. The Operator shall permit the Municipality or its accountants to examine
all relevant books, records, reports and other papers of the Operator for the purpose of
verifying:

                      (i)      the amount and calculation of the Basic Flow Payment;

                      (ii)     the determination of the Nutrient Surcharge.

Any such examination by the Municipality shall be made during regular business hours and
upon reasonable advance notice to the Operator. In connection with such examination, the
Operator shall permit the Municipality and its accountants to make copies and extracts of such
books, records, reports and other papers and to discuss such matters with the Operator's
officers and employees.

                (b)    Operation in Accordance with Laws. The Operator shall operate the
Facility in accordance with all applicable Laws including applicable Laws of the U.S.
Environmental Protection Agency, Nebraska Division of Environmental Quality and the Iowa
Department of Natural Resources.

        Section 11.02. Municipality Covenants.

               (a)    Interconnection and Transmission Facilities. The Municipality shall
design, construct, own, operate, and maintain the Interconnection and Transmission Facilities in
accordance with:

                      (i)      the requirements of Article 5 hereof;

                       (ii)    prudent operating procedures; and

                       (iii)   all applicable Laws.




CT01\LEEP\315008.8                               - 17 -
                                                                                       EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 41 of 58 - Page ID # 48



                 (b)   Financial Closing. At the Financial Closing, the Municipality shall:

                       (i)     deliver a certificate, executed by a duly authorized officer of the
                               Municipality, affirming the representations and warranties set forth
                               in Section 4.02 hereof and other usual closing certificates and
                               documents;

                       (ii)    the Collateral Consent as required by Lenders; and

                       (iii)   cause its counsel to issue an opinion' affirming the validity of such
                               representations and warranties and setting forth such further
                               matters as the Lenders may reasonably request, including that the
                               Tipping Agreement has been duly authorized, executed and
                               delivered and constitutes a legally binding contract of the
                               Municipality that is enforceable in accordance with its terms.

               (c)     Operator Permits. The Municipality shall use reasonable efforts to assist
the Operator in obtaining on a timely basis and in maintaining all Operator Permits.

               (d)     Change in Law. To the extent there is a change in Law, the Municipality
shall use reasonable efforts to assist the Operator to obtain all Operator Permits necessary for
the continued operation or maintenance of the Facility. If as a result of a change in law the
defense of immunity in respect of contract claims becomes available to Municipality,
Municipality agrees, to the fullest extent permitted by law, not to assert the defense of immunity
in any proceeding to enforce any of the obligations of Municipality under this Agreement or any
other document related to the Facility or the Financing Agreements in any court of competent
jurisdiction.

                (e)    Audited Financial Statements. To the extent that the annual audited
financial statements of the Municipality are not publicly available, the Municipality shall deliver to
the Owner, Operator and Lenders, within 120 days of the end of each fiscal year, its annual
audited financial statements prepared in accordance with generally accepted accounting
principles.

                                            ARTICLE 12

                               EVENTS OF DEFAULT; REMEDIES

       Section 12.01. Operator Events of Default. Each of the following shall be an
"Operator Event of Default":

                (a)    Bankruptcy. The Bankruptcy of the Operator;

              (b)      Other Material Breach. The Facility fails to take the Wastewater, as
required hereunder, and the Operator has not remedied such failure within 180 days after notice
from the Municipality stating that a material breach hereof as a result of such failure has




CT01\LEEP\315008.8                              - 18 -
                                                                                         EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 42 of 58 - Page ID # 49



occurred and is continuing that could result in the termination hereof; provided that no such
event described in this Section 12.01 shall be an Operator Event of Default if it:

                       (i)    results from a breach by the Municipality; or

                       (ii)   occurs as a result of or during a Force Majeure Event or as a
                              result of an Emergency.

       Section 12.02. Municipality Events of Default. Each of the following shall be a
"Municipality Event of Default":

                (a)    Bankruptcy. The Bankruptcy of the Municipality;

                (b)    Misrepresentation. Any representation or warranty made by the
Municipality in Section 4.02 hereof proves to have been incorrect in any respect when made (or
when deemed to have been made) and such incorrect representation or warranty has a material
adverse effect on the Municipality's ability to perform its obligations under this Agreement;

              (c)     Payment. The failure by the Municipality to make any payment required
to be made by it hereunder within five Business Days after the due date therefor;

                (d)     Other Material Breach. Any other material breach hereof by the
Municipality that is not remedied within 1O days after notice from the Operator stating that a
material breach hereof has occurred and is continuing that could result in the termination hereof,
identifying the material breach in question in reasonable detail and demanding remedy thereof.

        Section 12.03. Termination.

                (a)     Notice of Intent to Terminate. Upon the occurrence of a Municipality
Event of Default that is not cured within the applicable period (if any) for cure, but only after
receiving any required consent of the Lenders, the Operator may terminate this Agreement by
delivering a written notice of termination (a "Termination Notice") to the Municipality, whereupon
this Agreement shall immediately terminate and the provisions of 12.05(d) shall apply. Upon
the occurrence of an Operator Event of Default, the Municipality, at its option, may initiate a
period of consultation hereof by delivering a written notice (a "Notice of Event of Default") to the
Operator with a copy to Owner and the Lender Agent and the Lenders.

                 (b)     Consultation Period. Following the giving of a Notice of Event of Default
by the Municipality, the Parties shall consult for a period of 90 days, or such longer period as the
Parties mutually may agree (the "Consultation Period"), as to what steps shall be taken with a
view to mitigating the consequences of the relevant event taking into account all prevailing
circumstances; provided that in the case of a Bankruptcy of the Operator no Consultation Period
shall be available, and the Municipality shall be entitled to immediately exercise its rights in
Section 12.04. During any Consultation Period, the Operator shall continue to undertake efforts
to cure the failure to take the Wastewater which resulted in the Operator Event of Default, and if
the Operator Event of Default is cured prior to the Municipality taking any option set forth in
Section 12.04 below, the Municipality shall have no right to take any such action.



CT01\LEEP\315008.8                             - 19 -
                                                                                        EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 43 of 58 - Page ID # 50



         Section 12.04. Municipality Step in Rights and Option to Purchase. Upon the
expiration of the Consultation Period (if any) and unless the Operator Event of Default giving
rise to the Notice of Event of Default shall have been remedied, the Municipality shall have the
rights set forth in this Section 12.04.

               (a)     Step-In Right. Subject to the rights of the Lenders in Section 12.06 and in
any Collateral Consent executed between the Municipality and the Lenders, or the Lender
Agent, the Municipality, after providing Owner and the Operator written notice of its intention to
do so:

                      (i)     shall be entitled to enter the Facility and operate it until the
                              Operator demonstrates to the reasonable satisfaction of the
                              Municipality that it can and will resume normal operation of the
                              Facility; and

                      (ii)    with the consent of the Lenders and Owner, shall be entitled to
                              replace the Operator with another Person (the "Replacement
                              Operator''), of good reputation, experienced in the operation and
                              maintenance of Facilities of this kind, to whom this Agreement
                              shall be assigned without further action by the Operator. The
                              Replacement Operator shall also take over the Lease and ·owner
                              shall cooperate in such Lease assignment. The Replacement
                              Operator shall not assume the liability of the Operator for Operator
                              Events of Default prior to the assignment of this Agreement to it,
                              and the Replacement Operator shall have a reasonable time to
                              take possession of the Facility and to cure the Operator Event of
                              Default. The Operator shall not be discharged of any liability
                              pursuant hereto that arose prior to the assignment of this
                              Agreement and all such liability shall expressly survive such
                              assignment and the Operator shall hereby indemnify and hold
                              harmless the Municipality and Owner for all Losses incurred as a
                              result of such Operator Event of Default and for all costs and
                              expenses in connection with the identification of and negotiation
                              with the Replacement Operator and all Losses in connection
                              therewith.

                (b)     Option to Purchase. Owner grants to the Municipality the option, subject
to the terms and conditions hereof, to purchase the Facility from Owner at a price determined by
the Owner, taking into consideration construction costs, financing costs, expected returns and
other relevant factors in its reasonable judgment. The option may only be exercised (i) upon
termination of the Consultation Period, and only if the Operator has not cured the Operator
Event of Default and (ii) is subject to any rights of the Lenders.

        Section 12.05. Other Remedies.




CT01 ILEEP\315008.8                           - 20 -
                                                                                      EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 44 of 58 - Page ID # 51




               (a)     Suspension of Operations. The Operator may, by giving at least 10 days'
notice to the Municipality, suspend receipt of Wastewater from the Municipality upon any failure
by the Municipality to pay any amounts due to the Operator within 45 days from the due date
thereof.

                (b)     Remedies Cumulative. Remedies are cumulative, and the exercise of, or
failure to exercise, one or more of them by a Party shall not limit or preclude the exercise of, or
constitute a waiver of, other remedies by such Party.

                 (c)     Damages Caused by a Breach by Municipality. The Municipality
acknowledges that the receipt of the Guaranteed Minimum Amount is necessary in order to
make required payments under the Financing Agreements. If the Operator terminates this
Agreement during the Initial Term for a Municipality Event of Default, the Loss that the Operator
will suffer, and for which the Municipality acknowledges that it will be liable, shall include
amounts owed under the Financing Agreements, including payments required as a result of a
default thereunder.

        Section 12.06. Lender Cure Rights.

                 (a)    Generally. From and after the Financial Closing Date, no exercise of the
rights set out in Section 12.04(a) hereof by shall be valid or binding without the Notice of Event
of Default and the expiration of the Consultation Period and the Lender Cure Period provided in
this Section 12.06. The Lenders may make, but shall be under no obligation to make, any
payment or perform any act required to be made or performed by the Operator, and any such
payment or performance shall have the same effect as if made or performed by the Operator.

                (b)    Anything in this Agreement notwithstanding, from and after the Financial
Closing Date, the Municipality shall not seek to exercise its rights set forth in Section 12.04(a),
as the result of any Operator Event of Default, without first giving to the Lenders a copy of any
Notice of Event of Default.

                 (c)     Lender Evaluation Period. If the Lenders fail to cure or are unable or
unwilling to cure any Operator Event of Default within the Consultation Period, the Municipality
shall have all its rights and remedies with respect to such Operator Event of Default as set forth
in this Agreement; provided that if the cure by the Lenders of the Operator Event of Default
requires the Lenders to take control of, and occupy, the Facility, upon the termination of the
Consultation Period, the Lenders shall have a further period (the "Lender Evaluation Period")
during which the Lenders may evaluate such Operator Event of Default, the condition of the
Facility, and other matters relevant to the actions to be taken by the Lenders concerning such
Operator Event of Default. The Lenders Evaluation Period shall end on the earlier to occur of:

                       (i)    the Lenders' delivery to the Municipality of a notice that the
                              Lenders have elected to pursue their remedies under the
                              Financing Agreements and to attempt diligently to cure such
                              Operator Event of Default (a "Lender Election Notice"); or

                       (ii)   30 Days following the end of the Consultation Period.


CT01\LEEP\315008.8                             - 21 -
                                                                                       EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 45 of 58 - Page ID # 52



              (d)     Lender Cure Period. Upon the delivery of the Lenders Election Notice,
the Lenders shall be granted an additional period (the "Lender Cure Period") to cure any
Operator Event of Default. The Lender Cure Period shall be:

                       (i)     180 Days if the cure by the Lenders of the Operator Event of
                               Default requires the Lenders to take control of the Facility;

                       (ii)    one year if the Municipality has assumed the operation of the
                               Facility pursuant to Section 12.04(a) hereof and the Facility is
                               being operated by the Operator to its satisfaction; or

                       (iii)   45 Days in all other cases.

                (e)   If the Lenders fail to cure any Operator Event of Default on or before the
expiration of the Lender Cure Period, the Municipality may exercise its rights and remedies with
respect to such Operator Event of Default.

       Section 12.07. Owner Cure Rights. Upon the expiration of the Consultation Period (if
any) and unless the Operator Event of Default giving rise to the Notice of Event of Default shall
have been remedied and, further, unless the Municipality has exercised its rights under Section
12.04, Owner after notice to the Municipality, the Operator and the Lender Agent:

              (a)     shall be entitled to enter the Facility and operate it until the Operator
demonstrates to the reasonable satisfaction of the Municipality that it can and will resume
normal operation of the Facility; and

               (b)    shall be entitled to replace the Operator with a Replacement Operator, of
good reputation, experienced in the operation and maintenance of Facilities of this kind, to
whom this Agreement shall be assigned without further action by the Operator. The Municipality
shall cooperate with Owner and shall execute any consent or assignment to effectuate the
assignment of this Agreement to the Replacement Operator.

                                           ARTICLE 13

                                        FORCE MAJEURE

        Section 13.01. Definition.

                (a)   "Force Majeure Event" means any event or circumstance or combination
of events or circumstances that materially adversely affects, wholly or partly prevents or
unavoidably delays any Party in the performance of its obligations under this Agreement (other
than the payment of money), but only if and to the extent that:

                       (i)     such events and circumstances are not within the reasonable
                               control of such Party;

                       (ii)    such circumstance, despite the exercise of reasonable diligence,
                               cannot be prevented, avoided or removed by such Party and is


CT01\LEEP\315008.8                             - 22 -
                                                                                        EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 46 of 58 - Page ID # 53




                              not the result of the negligence or wilful misconduct of such Party;
                              and

                      (iii)   such circumstance is not the result of the failure of such Party to
                              perform any of its obligations under any of the Project Documents.

                (b)   Subject to paragraph (a) above Force Majeure Event shall include:

                      (i)     any act of war (whether declared or not) invasion, armed conflict,
                              civil strife involving armed action or act of foreign enemy,
                              blockade, riot, terrorism or exercise of military power; or

                      (ii)    any earthquake, volcanic eruption, meteorites, flood, drought, fire,
                              lightning, storm, hurricane, accumulation of snow or ice, rain of an
                              acidic or otherwise contaminated nature or any other act of God or
                              natural environmental disaster wherever occurring; or

                      (iii)   any damage to the Facility caused by a third party other than any
                              invitees, licensees or other Indemnified Party of the Operator;

                      (iv)    any lawful action or failure to act (including any action or failure to
                              act by any duly authorised agent of any such Governmental
                              Authority) by any Governmental Authority that affects the
                              Operator, including the denial or delay in the granting of any
                              Permit for the Facility, the failure of any such Permit once granted
                              to remain in full force and effect or to be renewed on substantially
                              similar terms (provided, that with respect to any Permit, the
                              Operator has duly applied for such Permit and undertaken
                              reasonable efforts to obtain such Permit); or

                      (v)     any condition of and circumstance affecting the soil, subsurface,
                              environmental, geological, seismic, geotechnical, hydrological
                              conditions of the Sites; or

                      (vi)    labor strikes, or any other form of industrial action.

        Section 13.02. Notification Obligations.

              (a)     Commencement of a Force Maieure Event. If by reason of a Force
Majeure Event a Party is wholly or partially unable to carry out its obligations under this
Agreement, the affected Party shall give the other Party:

                      (i)     an initial notice of such Force Majeure Event as soon as
                              practicable, but in any event not later than (x) 48 hours after the
                              occurrence of the Force Majeure Event or (y) six hours after the
                              resumption of any means of providing notice between the Parties,
                              whichever is later; and



CT01\LEEP\315008.8                             - 23 -
                                                                                         EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 47 of 58 - Page ID # 54




                      (ii)    a second notice as soon as practicable, but in any event not later
                              than seven days after the initial notice of the occurrence of such
                              Force Majeure Event, describing such Force Majeure Event in
                              reasonable detail and, to the extent that can be reasonably
                              determined at the time of the second notice, providing a
                              preliminary evaluation of the obligations affected, a preliminary
                              estimate of the period of time that the affected Party will be unable
                              to perform the obligations and other relevant matters.

When appropriate or when reasonably requested to do so by the other Party, the affected Party
shall provide further notices to the other Party more fully describing such Force Majeure Event
and its causes and providing or updating information relating to the efforts of the affected Party
to avoid and/or to mitigate the effects thereof and estimates, to the extent practicable, of the
time that the affected Party reasonably expects it will be unable to carry out any of its affected
obligations due to such Force Majeure Event.

               (b)     Cessation of the Force Majeure Event. The affected Party shall also
provide notice to the other Party of:

                      (i)     with respect to an ongoing Force Majeure Event, the cessation of
                              the Force Majeure Event; and

                      (ii)    the affected Party's ability to recommence performance of its
                              obligations under this Agreement,

in each case as soon as possible, but in any event, not later than seven days after the
occurrence of such cessation or ability to recommence performance, as the case may be.

         Section 13.03. Duty to Mitigate. The affected Party shall use all reasonable efforts to
mitigate the effects of a Force Majeure Event, including the payment of all reasonable sums of
money by or on behalf of the affected Party to the extent that such sums are reasonable in light
of the likely efficacy of the mitigation measures.

        Section 13.04. Excuse of Performance.

              (a)    So long as the affected Party has at all times since the occurrence of a
Force Majeure Event complied with the obligations of Section 13.03 hereof and continues to so
comply, then:

                      (i)     the affected Party shall not be liable for any failure or delay in
                              performing its obligations (other than an obligation to make a
                              payment) under or pursuant to this Agreement caused by such
                              Force Majeure Event; and

                      (ii)    any performance deadline that the affected Party is obligated to
                              meet under this Agreement shall be extended.




CT01\LEEP\315008.8                            - 24 -
                                                                                       EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 48 of 58 - Page ID # 55




               (b)     No Liability for Costs or Expenses. Without prejudice to amounts payable
pursuant to Article 15 hereof or this Article 13, the unaffected Party shall not bear any liability for
any loss or expense suffered by the affected Party as a result of a Force Majeure Event.

                                            ARTICLE 14

                                      DISPUTE RESOLUTION

        Section 14.01. Resolution by the Parties.

                (a)     If a Dispute arises, the Parties shall attempt in good faith to settle such
Dispute by mutual discussions within 30 days after the date that the disputing Party gives
written notice of the Dispute to the other Party.

               (b)      If the Dispute is not resolved or referred to arbitration in accordance with
Section 14.02(a) hereof, either Party may refer the Dispute to the chief executive officer or chief
operating officer of the Parties for further consideration. If such individuals are unable to reach
agreement within 15 days (or such longer period as they may agree), the Parties may
commence arbitration of the Dispute in accordance with Section 14.02 hereof.

       Section 14.02. Arbitration. Any Dispute not resolved following the procedures
described in Sections 14.01 and 14.02 hereof shall be submitted to arbitration administered by
the American Arbitration Association under its Commercial Arbitration Rules and judgment on
the award rendered by the arbitrator shall be final and binding on the Parties and may be
entered in any court having jurisdiction hereof. If, among the recommended arbitrators who are
knowledgeable about this industry and experienced as arbitrators, there are any Nebraska
residents, preference will be given to appointing a Nebraska resident.

                                            ARTICLE 15

                               LIABILITY AND INDEMNIFICATION

        Section 15.01. Limitation of Liability. Except as provided in Section 15.02 hereof with
respect to Losses claimed by third parties or Section 12.05(d), and without limiting the payments
specified elsewhere in this Agreement, neither Party shall be liable to the other Party in contract,
tort, warranty, strict liability or any other legal theory for any indirect, consequential, incidental,
punitive or exemplary damages. Neither Party shall have any liability to the other Party except
pursuant to, or for breach of, this Agreement; provided that this provision is not intended to
constitute a waiver of any rights of one Party against the other with regard to matters unrelated
to this Agreement or any activity not contemplated by this Agreement.

        Section 15.02. Indemnification.

               (a)    By the Municipality. In addition to any amounts payable under Section
12.05(d), the Municipality shall indemnify and defend each Operator Indemnified Person
against, and hold each Operator Indemnified Person harmless from, at all times after the date
hereof, any and all Losses incurred, suffered, sustained or required to be paid, directly or


CT01\LEEP\315008.8                              - 25 -
                                                                                          EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 49 of 58 - Page ID # 56




indirectly, by, or sought to be imposed upon, such Operator Indemnified Person (i) personal
injury or death to persons or damage to property arising out of any negligent or intentional act or
omission by the Municipality in connection with this Agreement or (ii) any actual or prospective
claim, litigation, investigation or proceeding relating to this Agreement or the transactions
hereunder foregoing, whether based on contract, tort or any other theory and regardless of
whether any Operator Indemnified Person is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Operator); provided, however, that such indemnity
shall not be available to the extent that such losses, claims, damages, liabilities or related
expenses are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such Operator
Indemnified Person .

                (b)     By the Operator. The Operator shall indemnify and defend each
Municipality Indemnified Person against, and hold each Municipality Indemnified Person
harmless from, at all times after the date hereof, any and all Losses incurred, suffered,
sustained or required to be paid, directly or indirectly, by, or sought to be imposed upon, such
Municipality Indemnified Person for personal injury or death to persons or damage to property
arising out of any negligent or intentional act or omission by the Operator in connection with this
Agreement.

                (c)    Joint Fault. If any injury or damage results from the joint or concurrent
negligent or intentional acts or omissions of the Parties, each Party shall be liable under this
indemnification in proportion to its relative degree of fault.

        Section 15.03. Defense of Claims.

               (a)     Notice. Each Party shall promptly notify the other Party of any Loss or
Claim in respect of which it is or may be entitled to indemnification under Section 15.02 hereof.
Such notice shall be given as soon as reasonably practicable after the relevant Party becomes
aws1re of the Loss or Claim.

               (b)    Defense. The indemnifying Party shall be entitled, at its option and
expense and with counsel of its selection, to assume and control the defense of such Claim at
its expense with counsel of its selection, subject to the prior approval of the indemnified Person;
provided that such Indemnifying Party:

                       (i)     gives prompt notice of its intention to do so to the indemnified
                               Person;

                       (ii)    acknowledges its obligation to indemnify the indemnified Person
                               for all Losses arising out of such Claim; and

                       (iii)   reimburses the indemnified Person for the reasonable costs and
                               expenses incurred by the indemnified Person prior to the
                               assumption by the indemnifying Party of such defense.




CT01\LEEP\315008.8                             - 26 -
                                                                                        EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 50 of 58 - Page ID # 57




               (c)     Right of an Indemnified Person to Defend. Unless and until the
indemnifying Party acknowledges in writing its obligation to indemnify the indemnified Person
and assumes control of the defense of a Claim in accordance with Section 15.03(b) hereof, the
indemnified Person shall have the right, but not the obligation, to contest, defend and litigate,
with counsel of its own selection, any Claim by any third party alleged or asserted against such
Person in respect of, resulting from, related to or arising out of any matter for which it is entitled
to be indemnified hereunder, and the reasonable costs and expense thereof shall be subject to
the indemnification obligations of the indemnifying Party hereunder.

               (d)     Settlement of Claims. Neither Party shall be entitled to settle or
compromise any such Claim without the prior written consent of the indemnifying Party,
provided that after agreeing in writing to indemnify the indemnified Person, the indemnifying
Party may settle or compromise any claim without the approval of the indemnified Person.

                (e)   Independent Counsel. Following the acknowledgment of the
indemnification and the assumption of the defense by the indemnifying Party, the indemnified
Person shall have the right to employ its own counsel and such counsel may participate in such
Claim, but the fees and expenses of such counsel shall be at the expense of such indemnified
Person, when and as incurred, unless:

                        (i)     the employment of counsel by such indemnified Person has been
                                authorized in writing by the indemnifying Party;

                        (ii)    the indemnified Person shall have reasonably concluded that
                                there may be a conflict of interest between the indemnifying Party
                                and the indemnified Person in the conduct of the defense of such
                                action;

                        (iii)   the indemnifying Party shall not in fact have employed
                                independent counsel reasonably satisfactory to the indemnified
                                Person to assume the defense of such action and shall have been
                                so notified by the indemnified Person; or

                        (iv)    the indemnified Person shall have reasonably concluded and
                                specifically notified the indemnifying Party either that there may be
                                specific defenses available to it that are different from or additional
                                to those available to the indemnifying Party or that such Claim
                                involves or could have a material adverse effect upon it beyond
                                the scope hereof.

If clause (ii), (iii) or (iv) of the preceding sentence shall be applicable, then counsel for the
indemnified Person shall have the right to direct the defense of such Claim on behalf of the
indemnified Person and the reasonable fees and disbursements of such counsel shall constitute
legal or other expenses hereunder.




CT01\LEEP\315008.8                               - 27 -
                                                                                          EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 51 of 58 - Page ID # 58




                                             ARTICLE 16

                                  MISCELLANEOUS PROVISIONS

       Section 16.01. Notices

               (a)     Methods and Effectiveness. All notices, requests, consents and other
communications hereunder (each, a "Notice") shall be in writing and shall be delivered by one
or more of the following methods:

                              Method                      Date of Effectiveness

                        Personal delivery                    Date delivered

                    Facsimile with return            Date sent, if during business
                 confirmation of transmission      hours, or the next Business Day,
                                                     if sent after business hours

                      Nationally recognized          Three Business Days after the
                     overnight courier service                date sent

                  First-class certified mail,         Fifth day after the date sent
                 postage prepaid and return
                      receipt requested


Except as otherwise expressly provided herein, all Notices shall be in writing.

               (b)    Addresses. Unless otherwise notified in writing, for the purposes of this
Section 16.01, the a.ddresses and facsimile numbers of the Parties are:

        If to the Operator:

                6601 County Road R
                Denmark, WI 54208
                Attention: Rob Larson
                Facsimile: 920-863-5546

        If to the Municipality:

                1615 First Avenue,
                South Sioux City, NE 68776
                Attention: Lance Hedquist
                Facsimile: 402-494-7527




CT01\LEEP\315008.8                               - 28 -
                                                                                      EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 52 of 58 - Page ID # 59




       If to Owner:

                Net Lease Capital Advisors
                Ten Tara Boulevard, Suite 130
                Nashua, NH 03062
                Attention: Richard G. Greer
                Facsimile: 603-598-9900

                With a copy (which shall not constitute a notice, request, demand, waiver or other
                communication to Owner):

                Kelley Drye & Warren LLP
                101 Park Avenue
                New York, NY 10178
                Attention: Jack A. Garrity
                Facsimile: 212-808-7897

        If to a Lenders or the Lender Agent:

                At its address specified in a notice from the Operator (or such other address as
                the Lenders or the Lender Agent may have specified by written notice delivered
                in accordance herewith).

                With a copy (which shall not constitute a notice, request, demand, waiver or other
                communication to Lenders or the Lender Agent) as they may designate.

or to such other place as such Person may designate as to itself by written notice to the other
Party or Parties.

         Section 16.02. Choice of Law. This Agreement and the rights and obligations
hereunder shall be interpreted, construed and governed by the laws of Nebraska, without giving
effect to any provision of law that would require the application of a law of another jurisdiction.

        Section 16.03. Amendments, Etc. All amendments, supplements, other modifications,
waivers and consents in respect of this Agreement shall be binding only if (a) in writing, (b)
expressly stated to be such an amendment, supplement, other modification, waiver or consent
and (c) signed by duly authorized representatives of the Parties (or, in the case of a consent or
waiver, by the Party granting such consent or waiver).

         Section 16.04. No Implied Waivers. No waiver by either Party of any breach or default
by the other Party in the performance of any provision hereof shall operate or be construed as a
waiver of any other or further breach or default, whether of a like or different character. Neither
the failure by either Party to insist on any occasion upon the performance of the terms,
conditions and provisions hereof nor time or other indulgence granted by one Party to the other
shall act as a waiver of such breach or acceptance of any variation or the relinquishment of any
such right or any other right hereunder, which shall remain in full force and effect.




CT01\LEEP\315008.8                              - 29 -
                                                                                       EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 53 of 58 - Page ID # 60



        Section 16.05. Headings. The headings contained in this Agreement (a) are used
solely for convenience, (b) do not constitute a part hereof and (c) shall not be used in any
manner to aid in the construction or interpretation hereof.

        Section 16.06. Third Parties. This Agreement is intended solely for the benefit of the
Parties hereto and, except for rights expressly granted to Lenders:

               (a)     nothing in this Agreement shall be construed to create any duty to,
standard of care with reference to, or any liability to, any Person other than a Party;

                (b)    no Person shall be deemed a third party beneficiary of this Agreement;
and

              (c)    this Agreement shall not confer any right of suit or action whatsoever on
any Person not a Party except for the rights granted to the Lenders.

        Section 16.07. Relationship of the Parties. This Agreement shall not be interpreted
or construed to create an association, joint venture or partnership between the Parties or to
impose any partnership obligation or liability or fiduciary obligation upon either Party. No Party
shall have any right, power or authority to enter into any agreement or undertaking for, or act on
behalf of, or to act as or be an agent or representative of, or to otherwise bind, any other Party
except as provided in Section 16.10.

        Section 16.08. Survival. Cancellation, expiration or earlier termination hereof shall not
relieve the Parties of obligations that by their nature should survive such cancellation, expiration
or termination, including warranties, remedies, indemnification obligations and confidentiality
obligations.

        Section 16.09. Integration Clause. This Agreement and the Lease are intended by
the Parties as (a) the final expression of their agreement on the matters contained herein and
(b) a complete and exclusive statement of the terms of their agreement. All prior written or oral
representations, understandings, offers or other communications of every kind pertaining to the
sale or purchase of Wastewater hereunder are hereby abrogated and withdrawn.

        Section 16.10. Assignment.

               (a)    Generally. Except as provided in Sections 12.05, 12.07 and Section
16.10(b), no party may assign this Agreement (including by granting a security interest therein)
other than by mutual written agreement between the Parties, except that Owner and the
Operator each shall be entitled to assign its rights hereunder (and to convey its interest in:

                       (i)    this Agreement; or

                       (ii)   the revenues or any of the rights or assets of Owner or the
                              Operator, as the case maybe, to any Affiliate, or as security for the
                              benefit of the Lenders without the consent or agreement of the
                              Municipality.



CT01\LEEP\315008.8                             - 30 -
                                                                                        EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 54 of 58 - Page ID # 61



              The Municipality shall execute a consent to assignment in the form typically
required by Lenders in project finance transactions (the "Collateral Consent").

               (b)     Assignment for Operator Event of Default. Without the consent or written
agreement of the Operator, this Agreement may be assigned by written agreement of the
Municipality and the Replacement Operator in accordance with the terms and conditions of
Section 12.06 or Section 12.07; provided, however, that any such assignment shall not be
effective unless the written consent of Owner.

        Section 16.11. Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, the Parties and their respective successors and permitted assigns.

        Section 16.12. Confidentiality.

             (a)     Confidential Information. "Confidential Information" shall mean all
documents and other information (whether technical, commercial or otherwise):

                       (i)     supplied to it by or on behalf of the other Party relating to the
                               design, construction, insurance, operation, maintenance,
                               management and financing of the Facility;

                       (ii)    obtained by it in the course of any inspection performed in
                               accordance with the terms hereof;

                       (iii)   relating to the terms of this Agreement;

provided that Confidential Information shall not include information:

        (x)     in the public domain otherwise than by breach hereof;

        (y)     in the possession of the receiving Party thereof before divulgence as aforesaid
                that was not obtained under any obligation of confidentiality; and

        (z)     obtained from a third party that is free to divulge the same that is not obtained
                under any obligation of confidentiality.

                (b)    Confidentiality Obligation. Each Party and its contractors, consultants
and agents:

                       (i)     shall hold in confidence all Confidential Information; and

                       (ii)    except as required by law or appropriate regulatory authorities,
                               prospective Lenders and their professional advisers, shall not
                               publish or otherwise disclose or use any Confidential Information
                               for its own purposes otherwise than as may be required to perform
                               its obligations under this Agreement;




CT01\LEEP\315008.8                             - 31 -
                                                                                          EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 55 of 58 - Page ID # 62



provided that nothing herein contained shall preclude the use of provisions similar to those
contained in this Agreement referred to herein and in agreements prepared and issued in
connection with other projects.

       Section 16.13. Approval Not to be Unreasonably Withheld or Delayed. Unless
otherwise provided herein with respect to a particular provision, whenever the acceptance,
consent or approval of a Party is required herein, such acceptance, consent or approval shall
not be unreasonably withheld or delayed by such Party.

       Section 16.14. Environmental Attributes. All environmental attributes shall be the
property of the Operator.



             IN WITNESS WHEREOF the Parties have executed and delivered this
Agreement as of the date first above written.

                                             SOUTH SIOUX CITY




                                             BIG OX ENERGY, INC.




                                             2014 ACQUISITIONS 10 LLC




CT01\LEEP\315008.8                            - 32 -
                                                                                      EXHIBIT B
  8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 56 of 58 - Page ID # 63



                                                                           EXHIBIT 1



                                Wastewater Specifications



                 Wastewater Specifications
                 Composite Baseline totals:
                 TSS                           79,573    lbs/month
                 O&G                           45,071    lbs/month
                 BOD                          759,350    lbs/month
                 Avg monthly Flow               36.621   Million Gallons




CT01\LEEP\315008.8                            - iii -
                                                                           EXHIBIT B
   8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 57 of 58 - Page ID # 64



Article 1 Definitions And Interpretation ...................................................................................... 1
          Section 1.01. Definitions ................................................................................................ 1
          Section 1.02. Rules of Construction ..............................................................................6
Article 2 TERM ..........................................................................................................................7
          Section 2.01. Initial Term ............................................................................................... 7
          Section 2.02. Extension .................................................................................................8
Article 3 SALE AND PURCHASE OF WASTEWATER ............................................................. 8
          Section     3.01.    Wastewater lntake ...................................................................................8
          Section     3.02.    Condition Precedent ................................................................................ 8
          Section     3.03.    Observance of Technical Limits, Etc ........................................................ 8
          Section     3.04.    Analysis of Nutrients ................................................................................ 8
Article 4 REPRESENTATIONS AND WARRANTIES ................................................................ 9
          Section 4.01. Operator Representations and Warranties ............................................... 9
          Section 4.02. Municipality Representations and Warranties .......................................... 9
          Section 4.03. Owner Representations and Warranties ................................................ 10
Article 5 INTERCONNECTION AND TRANSMISSION FACILITIES ....................................... 11
           Section    5.01.    Generally ............................................................................................... 11
           Section    5.02.    Construction of the Interconnection and Transmission Facilities ............ 12
           Section    5.03.    Failure to Meet the Interconnection Deadline ......................................... 12
           Section    5.04.    Interconnection Equipment on the Facility's Side of the
                                   Interconnection Point ........................................................................ 12
Article 6 METERING ............................................................................................................... 12
           Section    6.01.    Generally ............................................................................................... 12
           Section    6.02.    Installation of the Primary Metering System ........................................... 12
           Section    6.03.    Testing of the Metering Systems ............................................................ 13
           Section    6.04.    Readings ............................................................................................... 13
Article 7 TITLE AND RISK OF LOSS; TAXES ........................................................................ 13
           Section 7.01. Title ....................................................................................................... 13
           Section 7.02. Taxes ..................................................................................................... 13
Article 8 OPERATION OF THE FACILITY .............................................................................. 14
           Section 8.01. Maintenance Outages ............................................................................ 14
           Section 8.02. Emergency Outage ................................................................................ 14
Article 9 PAYMENTS .............................................................................................................. 14
           Section    9.01.     Calculation of Payments ........................................................................ 14
           Section    9.02.     Renegotiation of Basic Flow Charge ...................................................... 15
           Section    9.03.     No Set-off; Non-terminability .................................................................. 15
           Section    9.04.     Invoices ................................................................................................. 16
           Section    9.05.     Late Payments ....................................................................................... 16
Article 10 INSURANCE ........................................................................................................... 16
           Section 10.01. Maintenance of Insurance Policies ...................................................... 16
Article 11 COVENANTS .......................................................................................................... 17



CT011LEEP\315008.8
                                                                                                                            EXHIBIT B
   8:21-cv-00021-BCB-SMB Doc # 1-2 Filed: 01/19/21 Page 58 of 58 - Page ID # 65



         Section 11.01. Operator Covenants ............................................................................ 17
         Section 11.02. Municipality Covenants ........................................................................ 18
Article 12 EVENTS OF DEFAULT; REMEDIES ...................................................................... 19
         Section    12.01.    Operator Events of Default .................................................................. 19
         Section    12.02.    Municipality Events of Default.. ............................................................ 19
         Section    12.03.    Termination .......................................................................................... 19
         Section    12.04.    Municipality Step in Rights and Option to Purchase ............................. 20
         Section    12.05.    other Remedies .................................................................................. 21
         Section    12.06.    Lender Cure Rights .............................................................................. 21
         Section    12.07.    Owner Cure Rights ..............................................................................22
Article 13 FORCE MAJEURE .................................................................................................23
         Section    13.01.    Definition .............................................................................................23
         Section    13.02.    Notification Obligations ........................................................................ 24
         Section    13.03.    Duty to Mitigate .................................................................................... 25
         Section    13.04.    Excuse of Performance ........................................................................ 25
Article 14 DISPUTE RESOLUTION ........................................................................................ 25
         Section 14.01. Resolution by the Parties ..................................................................... 25
         Section 14.02. Arbitration ............................................................................................ 25
Article 15 LIABILITY AND INDEMNIFICATION ....................................................................... 26
         Section 15.01. Limitation of Liability ............................................................................26
         Section 15.02. Indemnification ....................................................................................26
         Section 15.03. Defense of Claims ...............................................................................27
Article 16 MISCELLANEOUS PROVISIONS ...........................................................................28
          Section   16.01.    Notices ................................................................................................28
          Section   16.02.    Choice of Law ...................................................................................... 30
          Section   16.03.    Amendments, Etc ................................................................................ 30
          Section   16.04.    No Implied Waivers .............................................................................. 30
          Section   16.05.    Headings ............................................................................................. 30
          Section   16.06.    Third Parties ........................................................................................ 30
          Section   16.07.    Relationship of the Parties ................................................................... 30
          Section   16.08.    Survival ................................................................................................ 31
          Section   16.09.    Integration Clause ................................................................................ 31
          Section   16.10.    Assignment.. ........................................................................................ 31
          Section   16.11.    Successors and Assigns ...................................................................... 31
          Section   16.12.    Confidentiality ...................................................................................... 31
          Section   16.13.    Approval Not to be Unreasonably Withheld or Delayed ........................ 32
          Section   16.14.    Environmental Attributes ...................................................................... 32



EXHIBITS

EXHIBIT 1               Wastewater Specifications Composite Baseline




CT01\LEEP\315008.8                                              -   ii -
                                                                                                                         EXHIBIT B
